EXHIBIT 10.1

EQUITY ACQUISITION AGREEMENT

This Equity Acquisition Agreement is made as of June 11, 2008 by and among (1)
The Billing Resource, d/b/a Integretel, Inc., a California corporation (“TBR”),
(2) TBR as the majority shareholder of P1, (3) PaymentOne Corporation, a
Delaware corporation (“P1”) and (4) Etelcharge.com, a Nevada  corporation (the
“Buyer” and together with TBR and P1, the “Parties”).  

R E C I T A L S:

A)

P1 provides a payment and marketing service that collects accounts receivable
generated through digital services and premium content (the “P1 Business”).

B)

TBR currently owns 97.7% of the equity interests in P1 on a non-diluted basis
amounting to 3,500,000 shares of common stock of P1, $0.001 par value (together
with any and all other known or unknown claims or rights that TBR may have
related to the equity of or ownership interests in P1, “P1 Equity”), with the
balance of P1’s issued stock held by three individuals no longer affiliated with
P1.  P1’s management and employees and certain other parties hold unexercised
options, which if exercised, would result in such Persons holding collectively
37.65% of P1’s common equity on a fully diluted basis (i.e., all P1 common
shares issuable upon exercise of outstanding options combined with all P1 common
shares already issued and outstanding).

C)

TBR is subject to a bankruptcy case (“Bankruptcy Case”) pending in the United
States Bankruptcy Court for the Northern District of California, San Jose
Division (the “Bankruptcy Court”) filed on or about September 16, 2007 (the
“Petition Date”).

D)

Pursuant to a Security Agreement dated as of January 26, 2005, P1 has made
multiple secured loans and extensions of credit to TBR, incurred prior to the
Petition Date, for an aggregate principal amount of approximately Twelve Million
Eight Hundred Thousand Dollars ($12,800,000), as described and evidenced in the
Proof of Claim filed in the Bankruptcy Case on or about January 11, 2008 (the
“Debt”).  TBR has asserted that it may have certain defenses to the Debt and the
asserted priority of the Debt, which are more fully set forth in its Disclosure
Statement filed with the Bankruptcy Court (the “Disclosure Statement”) and such
disclosures are incorporated by reference herein.  Such defenses include,
without limitation, preference claims related to the filing of an amended
financing statement within one year of the Petition Date.  P1 disputes such
assertions, as set forth in its response to the Disclosure Statement filed with
the Bankruptcy Court and incorporated by reference herein.

E)

During the year prior to the Petition Date, TBR made cash payments and other
transfers of property rights to P1 (the “Pre-Petition Transfers”) and has
previously asserted that it may have claims related to such Pre-Petition
Transfers.  After the Petition Date, TBR also made approximately Four Million
One Hundred Thousand Dollars ($4,100,000) in additional cash payments to P1 on
account of debt incurred by TBR prior to the Petition Date as adequate
protection under the Cash Collateral Stipulation and Cash Collateral Orders (as
hereinafter defined), with a reservation of rights related to such payments.
    





LA3:1144995.18




--------------------------------------------------------------------------------







F)

P1 and TBR wish to resolve all potential disputes related to the Debt, the
Pre-Petition Transfers and the transfers made under the Cash Collateral
Stipulation and Cash Collateral Orders.  TBR, on behalf of itself, its
bankruptcy estate and its creditors and P1 desire to resolve such disputes and
to grant releases to each other in exchange for the benefits of this Agreement.

G)

P1 has continued to do business with TBR after the Petition Date and the parties
have engaged in Post-Petition Transactions (as hereinafter defined).   TBR and
P1 wish to confirm their rights related to the Post-Petition Transactions on the
terms set forth herein.

H)

Buyer desires to acquire the P1 Equity from TBR in exchange for Buyer’s
agreement to (i) operate P1’s business in the ordinary course, with an immediate
payment by Buyer to P1 of One Million Five Hundred Thousand Dollars ($1,500,000)
cash (the “Cash Consideration”); and (ii) provide such additional capital
support to P1, all of which is to the benefit of TBR and P1.  Buyer and TBR
agree that in consideration of the various agreements between Buyer and TBR set
forth herein, including but not limited to the undertakings in the Shared and
Support Services Agreement of TBR or any successor of TBR party to such
agreement, Buyer shall cause P1 immediately after the Effective Date to convey
the Debt to TBR, subject to the provisions of Article 12 hereof, with all rights
related to the Debt being preserved for the benefit of TBR’s bankruptcy estate
under the terms of this Agreement and Bankruptcy Code Section 551 and perform
the other undertakings of Buyer described herein.

I)

The Parties desire to set forth the terms upon which the P1 Equity is offered
and purchased and desire to confirm certain representations and warranties.

ARTICLE 1
DEFINITIONS

1.1.

For the purposes of this Agreement, the following terms have the meanings
specified or referred to in this Article 1:

“Agreement” means this Equity Acquisition Agreement, together with the Recitals
and the attached Exhibits;




“Alternative Transaction” means an alternative transaction for the sale of the
P1 Equity, which transaction closes, to a party other than the Buyer or its
designee;




“Approval Order” means an Order from the Bankruptcy Court, in a form
satisfactory to Buyer, P1 and TBR, permitting Buyer, P1 and TBR to consummate
this Agreement, which among other things, shall provide that the transactions
contemplated hereby are made in good faith pursuant to Bankruptcy Code Section
363(m) and that the rights related to the Debt are preserved for the benefit of
TBR’s bankruptcy estate (including the relative priority and lien rights
pursuant to Bankruptcy Code Section 551);




“Balance Sheet” has the meaning set forth in Section 4.6 in this Agreement;




“Balance Sheet Date” has the meaning set forth in Section 4.6 in this Agreement;





LA3:1144995.18

2







--------------------------------------------------------------------------------










“Bankruptcy Case” has the meaning set forth in Recital C in this Agreement;




“Bankruptcy Code” means Title 11 of the United States Code;




“Bankruptcy Court” has the meaning set forth in Recital C in this Agreement;




“Break Fee” has the meaning set forth in Section 14.3(a) in this Agreement;




“Break Fee Order” has the meaning ascribed to it in Section 14.3(a) of this
Agreement.




“Business Employees” has the meaning set forth in Section 4.14(a) in this
Agreement;




“Buyer” means Etelcharge.com, a Nevada corporation;




“Cash Collateral Orders” means any and all orders entered by the Bankruptcy
Court approving and extending the Cash Collateral Stipulation;




“Cash Collateral Stipulation” means that certain stipulation dated as of
September 26, 2007 entered by TBR and P1, establishing the terms on which TBR
was entitled to use cash collateral of P1 and granting P1 certain rights and
benefits, as such agreement has been modified and amended;




“Cash Consideration” has the meaning set forth in Recital H in this Agreement;




“Combined cap” has the meaning set forth in Section 12.1(c) in this Agreement;




“Consulting Agreements” means the consulting agreement between P1 and Joseph
Lynam, in a form satisfactory to P1 and Buyer;




“Contracts” means any agreement, contract, obligation, promise or undertaking
(whether written or oral and whether express or implied) that is legally
binding;




“Debt” has the meaning set forth in Recital D in this Agreement;




“Debt Transfer Documents” shall mean the agreement between P1 and TBR conveying
the Debt to TBR without representation, recourse or warranty attached Exhibit D;




“Deficit Claim” has the meaning set forth in Section 12.1(a) in this Agreement;




“Disclosure Statement” has the meaning set forth in Recital D in this Agreement;




“Effective Date” means the date when all conditions set forth in Article 9 of
this Agreement have been satisfied or waived;




“Environmental Law” has the meaning set forth in Section 4.5(a) in this
Agreement;





LA3:1144995.18

3







--------------------------------------------------------------------------------










“Environmental Permits” has the meaning set forth in Section 4.5(a) in this
Agreement;




“Exchange Act” means the Securities Exchange Act of 1934, as amended;




“Golden Gate” means Golden Gate Investors, Inc.;




“ICS” means Inmate Calling Solutions, LLC, a California limited liability
company;




“Intellectual Property” has the meaning set forth in Section 4.8(a) in this
Agreement;




“Latest Date” has the meaning set forth in Section 9.1(a)(viii) in this
Agreement;




“Laws” has the meaning set forth in Section 4.9 in this Agreement;




“Lease Agreements” means (1) the lease between (a) SFF Realty Fund, L.P., (b)
ICS and (c) P1 dated December 19, 2007, (2) the sublease between (a) P1, (b) ICS
and (c) TBR dated December 19, 2007, (3) the indemnity agreement between (a) ICS
and (b) P1 dated December 2007 and (4) the continuing guaranty between (a) TBR
and (b) SFF Realty Fund, L.P. dated December 21, 2007;




“Loss before professional fees and transaction adjustments” has the meaning set
forth in Section 12.1(b) in this Agreement;




“Loss Claim” has the meaning set forth in Section 12.1(b) in this Agreement;




“New Directors” means Rob Howe, Roger Wagner and Thomas Jackson;




“Order” means any decree, order, injunction, rule, judgment, consent of or by
any court or governmental authority;




“Parties” has the meaning set forth in the Preamble of this Agreement;




“Permits” has the meaning set forth in Section 4.11 in this Agreement;




“Person” has the meaning set forth in Section 11.4 in this Agreement;




“Petition Date” has the meaning set forth in Recital C in this Agreement;




“Post Effective Date Payments” has the meaning set forth in Section 3.2 in this
Agreement;




“Post-Petition Transactions” has the meaning set forth in Section 13.4 in this
Agreement;




“Pre-Petition Transfers” has the meaning set forth in Recital E in this
Agreement;





LA3:1144995.18

4







--------------------------------------------------------------------------------










“Property” has the meaning set forth in Section 4.4(a) in this Agreement;




“P1” means PaymentOne Corporation, a Delaware corporation;




“P1 Business” has the meaning set forth in Recital A in this Agreement;




“P1 Contracts” has the meaning set forth in Section 4.7 in this Agreement;




“P1 Disclosure Schedule” has the meaning set forth in Article 4 of this
Agreement;




“P1 Equity” has the meaning set forth in Recital B in this Agreement;




“P1 Equity Purchase” has the meaning set forth in Section 2.1 in this Agreement;




“P1 IP” has the meaning set forth in Section 4.8(a) in this Agreement;




“P1 knowledge” or words of similar import shall be deemed to refer to the
current actual knowledge following reasonable inquiry of Joseph Lynam and Evan
Meyer;




“P1 Proof Of Claim” has the meaning set forth in Section 12.1(c) in this
Agreement;




“P1 Releasees” has the meaning set forth in Section 13.5 in this Agreement;




“P1 Releasors” has the meaning set forth in Section 13.6 in this Agreement;




“Releases” has the meaning set forth in Section 13.7 in this Agreement;




“Replaced Options” means options originally granted pursuant to the P1 2000
Stock Incentive Plan that, prior to the date of this Agreement, were cancelled
and replaced with options under the P1 2007 Equity Incentive Plan.




“Reserved Claim” has the meaning set forth in Section 12.1(c) in this Agreement;




“SAS 70 Report” has the meaning set forth in Section 4.6 in this Agreement;




“Shared and Support Services Agreement” shall mean the agreement between TBR (or
any purchaser of all or substantially all of its assets) and P1 attached hereto
as Exhibit A, with appropriate modifications mutually acceptable to Buyer, TBR
and P1.




“Security Documents” means the Security Agreement between TBR and P1 dated as of
January 26, 2005 and any related financing statements;




“Tax” or “Taxes” has the meaning set forth in Section 4.13(a)(i) in this
Agreement;




“Tax Returns” has the meaning set forth in Section 4.13(a)(ii) in this
Agreement;




“TBR” means The Billing Resource, d/b/a Integretel, Inc., a California
Corporation;





LA3:1144995.18

5







--------------------------------------------------------------------------------










“TBR Disclosure Schedule” has the meaning set forth in Article 11 of this
Agreement;




“TBR Releasees” has the meaning set forth in Section 13.6 in this Agreement;




“TBR Releasors” has the meaning set forth in Section 13.5 in this Agreement;




“Third-Party License Agreements” has the meaning set forth in Section 4.8(b) in
this Agreement;




“Total Stockholders’ Deficit” has the meaning set forth in Section 12.1(a) in
this Agreement;




“Unaudited Fiscal Year-to-date Statement of Operations” has the meaning set
forth in Section 4.6 in this Agreement;




“Yearly Balance Sheets” has the meaning set forth in Section 4.6 in this
Agreement; and




“Yearly Statement of Operations” has the meaning set forth in Section 4.6 in
this Agreement;




NOW, THEREFORE, for good and valuable consideration, the parties hereto agree as
follows:

ARTICLE 2
EQUITY ACQUISITION

2.1.

Upon the Effective Date, TBR irrevocably conveys, transfers, assigns, sells and
delivers to Buyer and Buyer purchases, acquires and assumes from TBR, free and
clear of all liens, security interests, mortgages, encumbrances and
restrictions, good and valid title to, and all of the rights and interest of TBR
to the P1 Equity (the “P1 Equity Purchase”) such transfers to be subject to
Bankruptcy Code Section 363(f) to the greatest extent legally permissible.  

ARTICLE 3
CONSIDERATION FOR EQUITY

3.1.

As consideration for the P1 Equity, P1’s assignment of the Debt to TBR in
consideration therefor and Buyer’s agreement to provide additional capital to
P1, Buyer shall, on the Effective Date, take the following steps to recapitalize
P1: (i) deliver the Cash Consideration in immediately available funds to P1,
(ii) modify Golden Gate’s prepayment obligation set forth in Section 3 of that
certain Promissory Note dated December 28, 2007 in favor of the Buyer to be,
from and for at least three months after the Effective Date, Five Hundred
Thousand Dollars





LA3:1144995.18

6







--------------------------------------------------------------------------------







($500,000) per month (instead of Two Hundred and Fifty Thousand Dollars
($250,000) per month) or another commitment equivalent in amount and duration
and convey to P1 Five Hundred Thousand Dollars ($500,000) on each of the monthly
anniversaries of the Effective Date for three months following the Effective
Date, (iii) covenant and agree to provide such additional capital to P1 as may
be necessary to allow P1 to continue to operate its business in the ordinary
course and satisfy its existing and reasonably foreseeable debts as they come
due; (iv) guaranty P1 debts and obligations identified in Exhibit B attached
hereto and (v) perform the other covenants and agreements contained herein
(including without limitation those set forth in Article 13 hereof).  TBR and P1
acknowledge that Buyer’s covenants and agreement herein are adequate
consideration for the conveyance to Buyer of the P1 Equity.  

3.2.

If P1 receives any payment of interest, principal, fees or any other amounts
owing under or otherwise payable with respect to the Debt after the Effective
Date, P1 shall retain all such amounts (collectively “Post Effective Date
Payments”) and P1 shall from time-to-time issue credits to TBR in the amount of
the accrued Post-Effective Date Payments (as reduced by any amounts previously
used pursuant to this subsection) for use in offsetting amounts payable by TBR
to P1 for Post-Petition Transactions.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES
OF P1

P1 represents and warrants to Buyer that except as disclosed in the P1
Disclosure Schedule (the “P1 Disclosure Schedule”), each of the representations
and warranties contained in this Article 4 are true and correct as of the date
hereof and will be true and correct as of the Effective Date, other than those
representations and warranties that are made only as of the Effective Date which
shall only be true and correct as of the Effective Date.  The P1 Disclosure
Schedule shall be arranged to correspond to the numbered and lettered Sections
and Subsections contained in this Article 4 of this Agreement.

4.1.

Legal and Beneficial Owner.  As of the date hereof and the Effective Date, P1 is
the legal and beneficial owner of the Debt, free and clear of any lien or
encumbrance.

4.2.

Organization, Authorization, Validity and Enforceability.

(a)

P1 is a corporation duly incorporated, validly existing and in good standing
under the laws of the State of Delaware.  P1 has full power and authority and
has taken all action necessary, to execute and deliver this Agreement and any
and all other documents or agreements required or permitted in connection with
this Agreement (such other agreements, the “Ancillary Agreements”) to be
executed or delivered by P1 by it and to fulfill its obligations under, and to
consummate the transactions contemplated by, this Agreement and such other
documents, and no governmental authorizations or other authorizations are
required in connection therewith.

(b)

The authorized equity securities of P1 consist of 25,000,000 shares of common
stock, par value $0.001, of which 3,583,100 shares are issued and outstanding as
of the Effective Date and are owned by the Persons listed in Section 4.2(b) of
the P1 Disclosure





LA3:1144995.18

7







--------------------------------------------------------------------------------







Schedule, and of which 2,100,000 are authorized under the 2000 Stock Incentive
Plan and of which 2,300,000 shares are authorized for issuance under P1’s 2007
Equity Incentive Plan.  P1’s management and employees and certain third parties
hold unexercised options to purchase an aggregate of 2,163,500 shares of P1
common stock (the “Employee Options”), which if exercised, would result in such
Persons holding collectively 37.65% of P1’s common equity on a fully diluted
basis (i.e., all P1 common shares issuable upon exercise of outstanding Employee
Options combined with all P1 common shares already issued and outstanding).
 Except for the Employee Options, and except as set forth on Section 4.2(b) of
the P1 Disclosure Schedule and as provided in this Agreement with respect to the
Buyer’s purchase of outstanding P1 Equity, there are (i) no outstanding equity
securities of P1 or outstanding options, warrants, debentures, notes or
securities or instruments convertible into or exercisable for equity securities
of P1, and (ii) no agreements or understandings with respect to which any party
has any rights with respect to ownership of equity securities of P1, or to be
issued or to acquire equity securities of P1.  The equity securities of P1 set
forth on Section 4.2(b) of the P1 Disclosure Schedule have been validly issued,
free and clear of any preemptive or similar subscription right.  The Employee
Options have been duly authorized and issued from the P1 2000 Stock Incentive
Plan or the P1 2007 Equity Incentive Plan, as the case may be.  The Replaced
Options were cancelled, and the cancellation of the Replaced Options is binding
on P1 and each optionee who originally held Replaced Options.

(c)

This Agreement does, and the Ancillary Agreements to be executed or delivered by
P1 upon their execution and delivery will, constitute the legal, valid and
binding obligations of P1.

4.3.

Financial Condition of TBR.  P1 makes no representation or warranty and assumes
no responsibility with respect to the financial condition of TBR or the
performance by TBR of its obligations under the Debt, and P1 makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the Debt
or the execution, legality, validity, enforceability, genuineness, or
sufficiency of the Debt.

4.4.

Property and Title.

(a)

Section 4.4(a)(i) of the P1 Disclosure Schedule contains a complete and accurate
list of all real property, leaseholds or other interests owned by P1.  Section
4.4(a)(ii) of the P1 Disclosure Schedule sets forth a complete list of all real
property, interests in real property and personal property leased by P1 on the
Effective Date (individually, the “Property”), copies of which, including any
amendments, supplements or other agreements pertaining thereto have been
previously delivered to Buyer.  

(b)

Except as disclosed in Section 4.4(b) of the P1 Disclosure Schedule, P1 owns
outright and has good and marketable title to the Property free and clear of all
encumbrances and the execution of this Agreement and the consummation of the P1
Equity Purchase shall vest good and marketable title to the Property, free and
clear of all encumbrances except encumbrances to be discharged at the Effective
Date.  The Property constitutes all of the assets necessary to conduct the P1
Business on the Effective Date, except for the assets provided by TBR pursuant
to the Shared and Support Services Agreement, and is in good condition, ordinary
wear and tear excepted.  No employee, agent or affiliate of TBR or any other
Person





LA3:1144995.18

8







--------------------------------------------------------------------------------







owns or has any interest, directly or indirectly, in any part of the Property.
 Except for consents which have been obtained prior to the Effective Date, P1
does not require the consent of any other Person to transfer, assign or convey
the Property and P1 is not required to seek the consent of, or make any
third-party payments to any other Person with respect to the use of the
Property.  None of the Property violates, dilutes or infringes any proprietary
right of any other Person.    

4.5.

Environmental Matters.

Except as disclosed in Section 4.5 of the P1 Disclosure Schedule:

(a)

P1 is and always has been in compliance with all permits, licenses,
registrations and other governmental authorizations required under any
applicable foreign, provincial, federal, state or local governmental laws
(including common laws), statutes, ordinances, codes, regulations, rules,
policies, permits, licenses, certificates, approvals, judgments, decrees,
orders, directives, or requirements that pertain to the protection of the
environment, protection of public health and safety, or that pertain to the
handling, use, manufacturing, processing, storage, treatment, transportation,
discharge, release, emission, disposal, re-use, recycling, or other contact or
involvement with hazardous materials, including, without limitation, the federal
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
42 U.S.C. Section 9601, et seq., as amended and the federal Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., as amended
(“Environmental Law”) to conduct the P1 Business (“Environmental Permits”)
(except for such failures as have been noticed to the relevant governmental
authority (if notice is required by Environmental Law) and remedied as indicated
by a written letter of confirmation from such governmental authority (if such
notice was given from such governmental authority) or remedied to the
satisfaction of a reasonable and prudent person if such notice was not given)
and P1 is and always has been otherwise in compliance with all Environmental
Laws.

(b)

No employee of P1 or other Person has notified P1 that P1 is liable for alleged
injury or illness resulting from an alleged exposure to a hazardous material and
there is no basis for such a claim.  No civil, criminal or administrative
action, proceeding or investigation is pending against P1 or threatened against
P1, with respect to hazardous materials or Environmental Laws; and there are no
facts or circumstances that would reasonably be expected to form the basis for
assertion of a claim against P1 or that would reasonably be expected to form the
basis for liability of P1, regarding hazardous materials or regarding actual or
potential noncompliance with Environmental Laws.

(c)

P1 has not entered into or agreed to any material consent decree, order or
agreement under any Environmental Law, which consent, decree, order or agreement
remains in effect and P1 is not subject to any currently effective judgment,
decree or order relating to compliance with any Environmental Law or to
investigation, cleanup, remediation or removal of hazardous materials under any
Environmental Law.

(d)

P1 has all the material Environmental Permits necessary for the conduct and
operation of the P1 Business as now being conducted and all such Environmental
Permits are valid and in good standing.





LA3:1144995.18

9







--------------------------------------------------------------------------------







(e)

There are no above-ground or underground storage tanks or known or suspected
asbestos-containing materials on, under or about the Property, nor were there
any underground storage tanks on, under or about any such Property in the past.

(f)

There is not now and during the leasehold term of P1, as applicable, any
hazardous materials used, generated, treated, stored, transported, disposed of,
released, handled or otherwise existing on or emanating from any Property.

(g)

There is no site to which P1 has transported or arranged for the transport of
hazardous materials which is the subject of any claim under the Environmental
Laws.

4.6.

Financial Statements; Books of Account; Internal Controls.  P1 has delivered to
Buyer the unaudited balance sheet of P1 as of March 31, 2008 (the “Balance Sheet
Date”).  The unaudited balance sheet of P1 as at the Balance Sheet Date is
referred to in this Agreement as the “Balance Sheet” and is disclosed in Section
4.6 of the P1 Disclosure Schedule.  P1 has also delivered its statement of
operations to Buyer for the nine months ended March 31, 2008, as well as its
statement of cash flows for such period (the “Unaudited Fiscal Year-to-date
Statement of Operations” and is disclosed in Section 4.6 of the P1 Disclosure
Schedule).  P1 has also delivered to Buyer its audited balance sheets as of
June 30, 2007 and June 30, 2006 (the “Yearly Balance Sheets” and is disclosed in
Section 4.6 of the P1 Disclosure Schedule) and its statement of operations and
statement of cash flows for the years ended June 30, 2007 and June 30, 2006 (the
“Yearly Statement of Operations” and is disclosed in Section 4.6 of the P1
Disclosure Schedule).  All of the Balance Sheet, the Unaudited Fiscal
Year-to-date Statement of Operations, the Yearly Balance Sheets and Yearly
Statement of Operations, were prepared in accordance with Generally Accepted
Accounting Principles in the United States of America and present fairly and
fully the Company’s financial condition and results of operations as at, and
for, the dates and periods indicated. The accounts payable of P1 set forth in
the P1 Disclosure Schedule are the result of bona fide transactions in the
ordinary course of business, except as indicated in such P1 Disclosure Schedule.
 Except as disclosed in Section 4.6 of the P1 Disclosure Schedule, P1 does not
have any liabilities other than those that are set forth in the Balance Sheet,
which, individually or in the aggregate, is material to the business,
operations, condition or prospects of P1.  On March 14, 2007, P1 received its
independent service auditor’s “Report on Controls Placed in Operations and Tests
of Operating Effectiveness” in accordance with the Statement of Auditing
Standards No. 70 for the period from June 1, 2006 through November 30, 2006 (the
“SAS 70 Report” and the SAS 70 Report is disclosed in Section 4.6 of the P1
Disclosure Schedule).  Since that period, no further SAS 70 reviews or reports
have been completed by P1’s independent service auditor.  However, P1 management
has reviewed the SAS 70 Report and has compared the relevant aspects of P1’s
controls that had been placed in operation as of November 30, 2006 to the
controls in operation as of March 31, 2008 and have determined there are no
material differences or weaknesses in such controls.

4.7.

Contracts.  P1 has permitted Buyer to see and has placed under Sections 2, 3, 12
and 14 of the data room, true and complete copies of all material Contracts
legally binding on P1 (the “P1 Contracts”), which P1 Contracts are set forth on
Section 4.7 of the P1 Disclosure Schedule.  Except as disclosed in Section 4.7
of the P1 Disclosure Schedule, the P1 Contracts are valid and effective in
accordance with their terms and to the knowledge of P1, P1 is not in breach of
any of the material terms thereof.  Except as disclosed in Section 4.7 of the P1





LA3:1144995.18

10







--------------------------------------------------------------------------------







Disclosure Schedule, the continuation, validity and effectiveness of the P1
Contracts shall not be affected by the P1 Equity Purchase and the P1 Equity
Purchase shall not result in a breach of or default under, or require the
consent of any other party to, any P1 Contract.  Except as disclosed in Section
4.7 of the P1 Disclosure Schedule, there is no actual or to the knowledge of P1,
threatened termination, cancellation or limitation of any P1 Contract. To the
knowledge of P1, no customer of P1 has indicated any intention to curtail the
level of business done with P1 during the period commencing January 1, 2008
through the date of this agreement.  

4.8.

Intellectual Property.  

(a)

“P1 IP” means intellectual property owned or used in the P1 Business and any
agreements material to the P1 Business relating to technology or intellectual
property, as well as all associated goodwill and all rights against infringement
thereof.  As used herein “Intellectual Property” means all patents (issued or
applications), trademarks (registered or unregistered), trade names (registered
or unregistered), service marks (registered or unregistered), copyrights
(registered or unregistered) and copyrightable works and registrations and
applications for registration thereof, domain names, trade secrets, licenses or
licensing rights and all other confidential information related to the P1
Business, held in the United States or elsewhere.

(b)

P1 owns or possesses sufficient legal rights to use, reproduce, distribute,
modify, make derivative works of and publicly display and perform all P1 IP,
without any infringement of the rights of others. Except for licenses acquired
in connection with the acquisition of “off-the-shelf” computer software (for
which P1 has a valid license) and any other P1 IP used under third-party license
agreements disclosed in Section 4.8(b)(i) of the P1 Disclosure Schedule
(“Third-Party License Agreements”), P1 owns all P1 IP.  P1 has not violated,
diluted or infringed nor is violating, diluting or infringing, any Intellectual
Property of any Person.  To the knowledge of P1, no Person has violated, diluted
or infringed or is violating, diluting or infringing any P1 IP.  Except as
disclosed in Section 4.8(b)(ii) of the P1 Disclosure Schedule, all Intellectual
Property or any interest therein made or developed by any employee, independent
contractor or consultant of P1, either alone or in conjunction with others, at
any time or at any place during such employee’s, independent contractor’s or
consultant’s retention by P1, whether or not reduced to writing or practice
during such period of retention, which relate to the P1 IP, has been irrevocably
assigned or otherwise transferred to P1.  To the knowledge of P1, P1 is not in
breach of any of the material terms of the Third Party License Agreements.  Any
employee or consultant involved in developing P1 IP has validly assigned all
rights in such IP to P1 through work for hire agreements or similar instruments
or agreements and has signed confidentiality agreements in the form set forth in
section 12.6 of the data room.

4.9.

Regulatory and Legal Compliance.  Except as disclosed in Section 4.9(a) of the
P1 Disclosure Schedule and except with respect to Taxes as to which
representations and warranties are being made in Section 4.13, P1 is in material
compliance in all respects with all applicable foreign, federal, state and local
statutes, laws, ordinances, judgments, decrees, orders, governmental and
nongovernmental rules, regulations, policies and guidelines (“Laws”).  Except as
disclosed in Section 4.9(b) of the P1 Disclosure Schedule, P1 has not received
any notice (including surveys) from any governmental or regulatory authority or
otherwise of any alleged violation or noncompliance.  In the event that any such
action shall have been taken or recommended before the Effective Date, P1 agrees
to provide written notice





LA3:1144995.18

11







--------------------------------------------------------------------------------







to Buyer of the same and to diligently and in good faith take prompt corrective
or remedial action to cure the same.

4.10.

Required Consents.  Besides the Approval Order, no consent, notice, order,
authorization, approval, declaration or filing, including, without limitation,
any consent, notice, approval or authorization of or declaration or filing with
any governmental or nongovernmental authority is or was required on the part P1
for or in connection with the execution, delivery or performance of this
Agreement or the consummation of the P1 Equity Purchase.  Except as disclosed in
Section 4.10 of the P1 Disclosure Schedule, the execution, delivery and
performance of this Agreement and the Ancillary Agreements to be executed or
delivered by P1 does not and shall not result in any violation of, conflict with
or default under, any law, statute, regulation, ordinance, contract, permit,
agreement, instrument, judgment, decree or order to which P1 is a party or by
which P1 is bound.

4.11.

License and Permits.  Section 4.11 of the P1 Disclosure Schedule sets forth all
licenses, permits, authorizations and certifications of governmental,
non-governmental and other standard-setting or regulatory authorities held by P1
which are required for the operation of the P1 Business, or any division thereof
(collectively, the “Permits”).  P1 is in compliance with the Permits, all of
which are in full force and effect.  There are no other governmental or
nongovernmental licenses, permits, authorizations or certifications which are
required to operate the P1 Business, or any division thereof, which any such
party has not obtained and which are necessary for the conduct of the P1
Business.  P1 does not know of any threatened suspension, cancellation or
invalidation of any such license, permit, authorization or certification.  The
consummation of the transactions contemplated hereby will not affect the
validity or effectiveness of any Permit, except as would not have a material
adverse effect on P1.

4.12.

Litigation.  Except as disclosed in Section 4.12 of the P1 Disclosure Schedule,
there is no action, suit, proceeding or investigation before any court,
arbitrator or governmental authority, pending or, to the knowledge of P1,
threatened against P1, in relation to the affairs of the P1 Business and there
is no basis known to P1 for any such action, suit, proceeding or investigation.
 P1 does not have any plans to initiate any action, suit or proceeding before
any court, arbitrator or governmental authority in relation to the P1 Business.
 

4.13.

Tax Matters.

(a)

Definitions.  For purposes of this Agreement, the following definitions shall
apply:

(i)

“Tax” or “Taxes” shall mean (1) taxes of any kind whatsoever, whether foreign,
federal, state or local and including income, gross receipts, ad valorem, value
added, excise, real or personal property, asset, sales, use, license, payroll,
transaction, capital, net worth and franchise taxes, estimated taxes,
withholding, employment, social security, workers compensation, utility,
severance, unemployment compensation, occupation, transfer, goods and services
tax and gains taxes or other governmental taxes, stamp duties, customs duties
and similar charges imposed by or payable to any governmental authority and
including any interest or penalties imposed with respect thereto and (2) any
liability of P1 for the payment of amounts with respect to any Tax described in
clause (1) whether imposed by law, contractual agreement or





LA3:1144995.18

12







--------------------------------------------------------------------------------







otherwise, including liabilities imposed as a result of being a member of an
affiliated, consolidated, combined or unitary group, a transferee of or
successor to any Person, or a party to any tax sharing arrangement or tax
indemnity arrangement.

(ii)

“Tax Returns” shall mean all reports, estimates, declarations of estimated tax,
information statements and returns relating to, or required to be filed in
connection with, any Taxes and any schedules attached to or amendments of
(including refund claims with respect to) any of the foregoing, including (where
permitted or required) consolidated, combined or unitary returns for any group
of entities.

(b)

Tax Returns Filed and Taxes Paid.  Except as disclosed in Section 4.13(b) of the
P1 Disclosure Schedule, (i) all Tax Returns required to be filed by or on behalf
of P1 have been timely filed; all Taxes due and payable by or with respect to P1
with respect to any period covered by such Tax Returns have been paid; and such
Tax Returns are true, complete and correct; (ii) P1 has not extended any
applicable statute of limitations regarding Taxes for which the statute of
limitations for assessment of Tax remains open; and (iii) P1 is a “United States
person” as such term is used in Code Section 1445.

(c)

All Taxes that P1 was required by law to withhold or collect have been duly
withheld or collected and to the extent required have been properly paid to the
appropriate governmental authority.

(d)

No examination or audit of any Tax Return of or with respect to P1 by any
governmental authority is currently in progress, threatened or contemplated.  P1
has not been informed by any jurisdiction that the jurisdiction believes that P1
was required to file any Tax Return that was not filed.

(e)

None of the assets of P1: (i) is property that is required to be treated as
being owned by any other person pursuant to the provisions of former Section
168(f)(8) of the Internal Revenue Code of 1954; or (ii) is “tax-exempt use
property” within the meaning of Section 168(h) of the Code.

(f)

Section 4.13(f) of the P1 Disclosure Schedule sets forth each jurisdiction
(other than United States federal) in which P1 files, is required to file or has
been required to file a Tax Return or is or has been liable for any Taxes on a
“nexus” basis.

(g)

There are no liens or other encumbrances with respect to Taxes upon any of the
assets or properties of P1, other than with respect to Taxes not yet due and
payable.

4.14.

Employment and Labor Matters.

(a)

P1’s employees are listed in Section 4.14(a) of the P1 Disclosure Schedule (the
“Business Employees”).   Other than the Business Employees, there are no other
employees of P1.  

(b)

With respect to the Business Employees, P1 is in full compliance with all
applicable federal, state and local laws respecting employment, hiring of
employees and employment practices, terms and conditions of employment,
including, but not limited to, the payment and calculation of wages, hours,
equal opportunity, anti-discrimination, anti-





LA3:1144995.18

13







--------------------------------------------------------------------------------







harassment, anti-retaliation, collective bargaining, disability rights or
benefits, leave laws, labor relations and immigration and naturalization.
Without limiting the generality of the foregoing and except as disclosed in
Section 4.14(b) of the P1 Disclosure Schedule there are no claims threatened or
pending against P1, asserting any violation of Title VII of the Civil Rights Act
of 1964, the Age Discrimination in Employment Act of 1967, the Equal Pay Act,
the Americans with Disabilities Act, the Family and Medical Leave Act, the Fair
Labor Standards Act, ERISA or any other similar federal, state or local
employment law, statute or ordinance.

(c)

Except as disclosed in Section 4.14(c) of the P1 Disclosure Schedule, with
respect to the P1 Business:

(i)

there are no charges, governmental audits, investigations, administrative
proceedings, claims in arbitration, or complaints concerning the employment
practices of P1 pending or threatened against P1 before any federal, state or
local agency or court, or arbitral forum concerning any claim that P1 have
violated any employment contract or Law relating to employment, equal
opportunity, discrimination, retaliation, harassment, immigration, wages, hours,
benefits, collective bargaining, the payment of social security and similar
taxes, trade secret misappropriation, occupational safety and health and/or
privacy rights of employees and no basis for any such matter exists;

(ii)

there are no inquiries, investigations or monitoring of activities pending or,
to the knowledge of P1, threatened by any state professional board or agency
charged with regulating professional activities of any licensed, registered or
certified professional personnel employed by, credentialed or privileged by,
otherwise affiliated with P1 and who provides services to the P1 Business;

(iii)

P1 is not a party to any union or collective bargaining agreement, no union
attempts to organize its employees have been made, nor any such attempts now
threatened;

(iv)

P1 has not experienced any organized slowdown work interruption, strike or work
stoppage by any of its employees;

(v)

P1 shall not incur any liability to any Business Employee or violate any
applicable laws respecting employment and employment practices as a result of
the Transaction;

(vi)

P1 is not a party to any contract, agreement, or arrangement with any employee
of Buyer that (A) restricts P1’s right to terminate the employment with respect
to any Business Employee without cause or without a specified notice period, or
(B) obligates P1 to pay severance to any employee of P1 upon termination of such
employee’s employment with P1 or upon a change in control of P1;

(vii)

P1 has completed Form I-9s that are on file with respect to each of its Business
Employees;

(viii)

Since January 1, 2007, with respect to each Business Employee, P1: (A) has
withheld and reported all material amounts required by Law or by agreement





LA3:1144995.18

14







--------------------------------------------------------------------------------







to be withheld and reported with respect to wages, salaries and other payments;
(B) has no outstanding liability or any potential material liability, for any
arrears of wages, severance pay or any penalty relating thereto for failure to
comply with any of the foregoing; (C) has no outstanding liability or any
potential material liability, for any payment to any trust or other fund
governed by or maintained by or on behalf of any government entity, with respect
to unemployment compensation benefits, social security or other benefits or
obligations for employees (other than routine payments to be made in the
ordinary course of business and consistent with past practice); and (D) has no
outstanding liability or any potential material liability, with respect to any
misclassification of any person as an independent contractor rather than as an
employee, or with respect to any employee leased from another employer, or an
employee exempt from state or federal overtime Laws; and

(ix)

No Business Employee is a party to, or is otherwise bound by, any agreement or
arrangement, including any confidentiality, non-competition or proprietary
rights agreement, between such employee and any other Person that in any way
materially and adversely affects the performance of his or her duties as an
employee of P1.     

4.15.

Insurance.  Section 4.15 of the P1 Disclosure Schedule contains a list of all
insurance policies (specifying the location, insured, insurer, amount of
coverage, type of insurance and policy number) maintained by P1, including, but
not limited to, professional liability, officers’ liability, directors’
liability, workers’ compensation and keyman life insurance.  All such policies
are in full force and effect, all premiums with respect thereto covering all
periods up to and including the Effective Date have been paid and no notice of
cancellation or termination has been received with respect to any such policy.
 P1 has at all times during the last three years of operation of the P1 Business
had insurance policies in full force and effect with reputable insurers,
providing for coverages which are reasonable for the P1 Business as to both
amount and scope.  Such policies (i) shall remain in full force and effect
through the Effective Date without the payment of additional premiums and
(ii) shall not in any way be breached or violated by reason of the P1 Equity
Purchase.

4.16.

Accounts Receivable.  Section 4.16 of the P1 Disclosure Schedule lists by Local
Exchange Carrier, the amount of P1’s accounts receivable arising out of the P1
Business as of March 31, 2008, net of specified discounts, allowances and
rebates. All invoices have been prepared on the basis of available information
but are subject to review and correction in accordance with past practices.  All
such accounts are bona fide, arose in the ordinary course of business, and to
the best knowledge of P1, the accounts receivable of P1 are collectible, and
there is no contest, claim, or right of set off, under any contract with any
obligor of an accounts receivable relating to the amount or validity of such
accounts receivable.

4.17.

Business Forms, Procedures and Practices.  P1’s forms, procedures and practices
relating to the P1 Business are in material compliance with all applicable Laws,
which forms, procedures and practices include P1’s written and verbal contracts.
 All of P1’s brochures, ads and other materials describing the P1 Business,
including current price schedules, are true and accurate.  





LA3:1144995.18

15







--------------------------------------------------------------------------------







4.18.

Brokers.  Except as disclosed in Section 4.18 of the P1 Disclosure Schedule, no
broker, finder or other intermediary is entitled to any fee, commission or other
payment or consideration of any kind in connection with the transactions
contemplated by this Agreement as a result of any actions or agreement or
commitment entered into by or on behalf of P1.

4.19.

Books and Records.  The minute books of P1 accurately reflect all material
actions and proceedings taken to date by the shareholders, board of directors
and committees of P1 and such minute books contain true and complete copies of
the charter documents of P1 and all related amendments.  The stock record books
of P1 reflect accurately all transactions.  

ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF BUYER  

Buyer hereby represents and warrants to P1 and TBR as follows:

5.1.

Legal Existence and Organization.  Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
formation and has all requisite power and authority to own its properties and to
carry on its business as such business is now conducted and presently proposed
by it to be conducted.

5.2.

Authorization Validity and Enforceability.

(a)

Buyer has full power and authority, and has taken all action necessary, to
execute and deliver this Agreement and the Ancillary Agreements to be executed
or delivered by Buyer and to fulfill its obligations under, and to consummate
the transactions contemplated by, this Agreement and the Ancillary Agreements to
be executed or delivered by Buyer, and no governmental authorizations or other
authorizations are required in connection therewith.

(b)

The execution, delivery and performance of this Agreement by Buyer and the
consummation of the P1 Equity Purchase by it does not and shall not
(i) contravene or constitute a default under any provision of (A) any of Buyer’s
organizational documents or (B) any contract, agreement or other instrument to
which Buyer is a party or by which Buyer is bound, or (ii) contravene any
applicable law, regulation, rule, judgment, order or decree binding upon Buyer.

(c)

This Agreement is and each of the Ancillary Agreements to be executed or
delivered by Buyer to effect the P1 Equity Purchase shall be when executed and
delivered by Buyer, its valid and binding obligation, enforceable, in all
material respects, in accordance with their respective terms, except to the
extent that enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws, or by equitable principles relating
to the rights of creditors generally.

5.3.

Access to Funds.  Buyer has or will have, as of the Effective Date, access to
available cash funds necessary to timely pay the Cash Consideration.





LA3:1144995.18

16







--------------------------------------------------------------------------------










5.4.

Buyer’s Credit Analysis.  Buyer has independently and without reliance upon P1
and based on such documents and information as Buyer has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement.

ARTICLE 6
[RESERVED]

ARTICLE 7
COVENANTS REGARDING CONVEYANCE OF THE DEBT

7.1.

Subject always to Article 12 hereof, upon the Effective Date, and immediately
following the closing of the P1 Equity Purchase, (a) P1 shall execute the Debt
Transfer Documents in the form attached hereto as Exhibit D pursuant to which
the Debt shall be conveyed to TBR without representation, recourse or warranty,
with all rights related to the Debt being preserved for the benefit of TBR and
TBR’s bankruptcy estate, including any priorities and other rights related to
such Debt under the Security Documents, all of which shall be preserved for the
benefit of TBR’s estate pursuant to this Agreement, the Debt Transfer Document
and Bankruptcy Code Section 551.  Notwithstanding the foregoing, P1 shall retain
all rights related to the Post-Petition Transactions and TBR shall execute the
Debt Transfer Document.  

ARTICLE 8
CLOSING  

8.1.

The consummation of the assignment of the Debt to TBR and purchase of the P1
Equity by Buyer shall take place at the offices of O’Melveny & Myers LLP, 400
South Hope Street, Los Angeles, CA 90071-2899 on the Effective Date.  

ARTICLE 9
CONDITIONS TO THE EFFECTIVE DATE

9.1.

The respective obligation of each Party hereto to effect the transactions
contemplated by this Agreement is subject to the satisfaction or waiver of the
following conditions:

(a)

P1 shall deliver or cause to be delivered to Buyer:

(i)

certified copies of resolutions duly adopted by the Board of Directors of P1,
approving the execution and delivery of this Agreement;

(ii)

the P1 Disclosure Schedule as contemplated by Article 4 of this Agreement;





LA3:1144995.18

17







--------------------------------------------------------------------------------







(iii)

a resignation letter from Joseph Lynam as a director, officer and employee of
P1;

(iv)

a copy of the Shared and Support Services Agreement in the form attached hereto
as Exhibit A, executed by TBR and P1

(v)

agreements assigning and conveying to Buyer all of the outstanding equity
interests in P1 not owned by TBR;

(vi)

(a) reasonable information about the investor suitability of all holders of
outstanding options and other equity interests in P1 equity interests, (b)
reasonably acceptable consents by all holders of outstanding options and other
equity interests in P1 equity interests, with such consents containing the
agreement of each such holder (i) cancelling all such options and conveying such
other equity interests to Buyer on the terms set forth in Exhibit C attached
hereto (the “Plan”) and (ii) consenting to the terms of the option agreements
provided under the Plan, and (c) P1 board approval of the formula used to
determine the ratio of P1 options to be canceled in exchange for options in
Buyer to be issued as consistent with the terms of the P1 2000 Stock Incentive
Plan and the P1 2007 Equity Incentive Plan, respectively;

(vii)

evidence reasonably satisfactory to Buyer, as determined by the Reviewed
Financial Statements and the audited Yearly Balance Sheets and Yearly Statement
of Operations, that each of the Balance Sheet, the Unaudited Fiscal Year to Date
Statement of Operations, the Yearly Balance Sheets and Yearly Statement of
Operations was prepared in accordance with Generally Accepted Accounting
Principles in the United States of America, and fairly and accurately present in
all material respects the Company’s financial condition and results of
operations as of the respective dates thereof and for the periods referred to
therein (provided that any unfavorable change resulting from a review of the
Balance Sheet or Unaudited Fiscal Year to Date Statement of Operations will not
be material if less than $250,000);

(viii)

the unaudited statement of operations of P1 from April 1, 2008 through the last
day of the calendar month immediately preceding the Effective Date (unless the
Effective Date is 15 days or less after the end of the month, in which case, it
shall be through the last day of the prior calendar month) (the “Latest Date”)
and unaudited balance sheet of P1 as of the Latest Date;

(ix)

evidence of consent by SFF Realty Fund, L.P. of a change of control under that
certain Office Lease dated December 19, 2007 by and among SFF Realty Fund, L.P,
P1 and ICS;  

(x)

evidence of consent by America Online, Inc. of a change of control under the
contract for the Billing Services Agreement dated June 3, 2005 by and between P1
and America Online, Inc., on terms reasonably acceptable to the Buyer;

(xi)

evidence of consent by The Verizon Telephone Operating Companies of a change of
control required under the contract for the Billing Services Agreement dated
July 1, 2005 by and between P1 and Verizon Services Corporation;





LA3:1144995.18

18







--------------------------------------------------------------------------------







(xii)

evidence of consent by ACI Billing Services Inc. of a change of control required
under the contract for the License Agreement dated October 1, 2004 by and
between ACI Billing Services, Inc. and P1;

(xiii)

evidence of notification by P1 to eWingz Systems Inc. d/b/a/ Quios of a change
of control as required under that certain Master Services and License Agreement
dated June 11, 2007 by and between eWingz Systems Inc. d/b/a/ Quios and P1; and

(xiv)

bring down certificate executed by Joseph Lynam in his capacity as Chief
Executive Officer and Evan Meyer in his capacity as Chief Financial Officer on
behalf of P1 certifying that  the representations and warranties set out in
Article 4 of this Agreement continue to be accurate as of the Effective Date.

(b)

Buyer shall deliver or cause to be delivered to P1:

(i)

the Cash Consideration;

(ii)

evidence that Buyer’s arrangements with Golden Gate, as set forth in Buyer’s
Form 8-K filed on January 3, 2008, are in full force and effect, with the
modification that Golden Gate’s prepayment obligation set forth in Section 3 of
that certain Promissory Note dated December 28, 2007 in favor of the Buyer will
be, from and for at least three months after the Effective Date, Five Hundred
Thousand Dollars ($500,000) per month (instead of Two Hundred and Fifty Thousand
Dollars ($250,000) per month) or another commitment equivalent in amount and
duration;

(iii)

the Consulting Agreement duly executed by Buyer;

(iv)

agreements duly executed by Buyer in favor of the holders of outstanding options
and holders of P1 equity interests other than TBR, canceling such options and
conveying such interests to Buyer and receiving interests in Buyer and options
in Buyer pursuant to the Plan satisfactory to P1, all on the terms set forth on
Exhibit C hereof;

(v)

certified copies of resolutions duly adopted by the board of directors of Buyer,
approving the execution and delivery of this Agreement; and

(vi)

a bring down certificate executed by Rob Howe on behalf of Buyer certifying that
 the representations and warranties set out in Article 5 of this Agreement
continue to be accurate as of the Effective Date.

(c)

TBR shall deliver or cause to be delivered to Buyer:

(i)

a certificate or other evidence of the P1 Equity;

(ii)

certified copies of resolutions duly adopted by the board of directors of TBR,
approving the execution and delivery of this Agreement, consummation of the P1
Equity Purchase and the appointment of the New Directors;





LA3:1144995.18

19







--------------------------------------------------------------------------------







(iii)

the TBR Disclosure Schedule as contemplated by Article 11 of this Agreement;

(iv)

the Approval Order executed by the Bankruptcy Court and entered on the docket by
the Clerk of the Bankruptcy Court, which Approval Order shall be effective and
not subject to any stay of enforcement;

(v)

an executed copy of the Shared and Support Services Agreement in the form
attached hereto as Exhibit A; and

(vi)

a bring down certificate executed by Paul Weber on behalf of TBR certifying that
 the representations and warranties set out in Article 11 of this Agreement
continue to be accurate as of the Effective Date




(d)

Buyer shall deliver or cause to be delivered to TBR:

(i)

certified copies of resolutions duly adopted by the board of directors of Buyer,
approving the execution and delivery of this Agreement and the consummation of
the P1 Equity Purchase; and

(ii)

an executed copy of the Shared and Support Services Agreement in the form
attached as Exhibit A.

ARTICLE 10
TERMINATION

10.1.

Each Party shall have the right to terminate this Agreement and all its
obligations hereunder (other than those specified in Article 14 of this
Agreement) if the Approval Order is not obtained on or before 60 days from the
date hereof, in which case there shall be no liability to any Party as the
result of such termination except to the extent that the Break Fee is earned.  

10.2.

Except for a termination covered by Section 10.1 hereof, (i) Buyer shall have
the right to terminate this Agreement if any of the conditions noted in Sections
9.1(a) or (c) to be satisfied by P1 or TBR have not been satisfied or waived on
or before 60 days from signing, provided that such failure was not caused by the
Buyer, (ii) P1 shall have the right to terminate this Agreement if any of the
conditions noted in Section 9.1(b) to be satisfied by Buyer have not been
satisfied on or before 60 days from the date hereof, provided that such failure
was not caused by P1 or TBR and (ii) TBR shall have the right to terminate this
Agreement if any of the conditions noted in Section 9.1(d) to be satisfied by
Buyer have not been satisfied on or before 60 days from the date hereof,
provided that such failure was not caused by P1 or TBR.  In case of a
termination under this Section 10.2, the Parties reserve all rights, remedies
and defenses with respect to any breach of this Agreement by any of the other
Parties hereto, provided that no Party shall have any liability if this
Agreement is terminated as a result of the failure of the Approval Order to be
entered within 60 days.  





LA3:1144995.18

20







--------------------------------------------------------------------------------







ARTICLE 11
REPRESENTATIONS AND WARRANTIES OF
TBR REGARDING THE P1 EQUITY

As a material inducement to Buyer to enter into this Agreement, TBR represents
and warrants to Buyer that except as disclosed in the TBR Disclosure Schedule
(the “TBR Disclosure Schedule”), each of the representations and warranties
contained in this Article 11 are true and correct as of the date hereof and as
of the Effective Date.  The TBR Disclosure Schedule shall be arranged to
correspond to the numbered and lettered Sections and Subsections contained in
this Article 11 of this Agreement.

11.1.

Ownership of P1 Equity and Capitalization.  TBR is the sole legal and beneficial
owner of the P1 Equity which may be conveyed pursuant to the Approval Order,
free and clear of any adverse claim, lien, encumbrance or right of any third
party.  

11.2.

Organization, Power and Standing.  TBR is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of California.
 

11.3.

Authorization; Validity and Enforceability.  Subject to the approval of the
Bankruptcy Court through the Approval Order, the execution, delivery and
performance of this Agreement and the Ancillary Agreements to which TBR is a
party by TBR is within its powers, has been duly authorized by all necessary
corporate action and does not contravene, violate or constitute a default under
any provision of (i) TBR’s organizational documents or (ii) any contract,
agreement or other instrument to which TBR is a party or by which TBR is bound.
 Subject to the approval of the Bankruptcy Court through the Approval Order,
this Agreement is and each of the Ancillary Agreements to be executed or
delivered by TBR shall be the valid and binding obligations of TBR, enforceable
against TBR in accordance with their respective terms.

11.4.

Subsidiaries and Investments.  TBR has not owned nor does TBR currently own,
directly or indirectly, of record, beneficially or equitably, any capital stock
or other equity, ownership or proprietary interest in any entity or any natural
person or corporation, limited liability company, partnership, trust or other
entity (each, a “Person”), which has an ownership interest in the P1 Equity.

ARTICLE 12
INDEMNIFICATION

12.1.

TBR Indemnity.  

(a)

Changes to the Total Stockholders’ Deficit as of March 31, 2008:

(i)

The total stockholders’ deficit as set out in the Balance Sheet as of the
Balance Sheet Date is Seventeen Million, Four Hundred and Fifty Thousand, Five
Hundred and Fifty Eight Dollars ($17,450,558) (the “Total Stockholders’
Deficit”).  Following signing of this Agreement but prior to closing of the P1
Equity Purchase, P1 will provide Buyer a reviewed Balance Sheet and reviewed
Unaudited Fiscal Year-to-date Statement of Operations (“Reviewed Financial
Statements”) as of March 31, 2008 and the nine months then ended.  The review of
the Reviewed Financial Statements by Buyer is to be performed in accordance with
accounting industry standards by an independent accounting firm selected by P1.
 If the reviewed Total Stockholders’ Deficit amount changes by greater than Two
Hundred and Fifty Thousand Dollars ($250,000), Buyer and P1 will receive an
adjustment on a dollar for dollar basis on the Debt assigned to TBR of the
amount greater than Two Hundred and Fifty Thousand Dollars ($250,000) (the
“Deficit Claim”), which will be reserved by P1 from the Debt otherwise assigned
to TBR hereunder.  The adjustment to be made is to the amount of the Debt P1 is
assigning to TBR up to a maximum of Four Million Dollars ($4,000,000) of
retained claim.  If the reviewed Total Stockholders’ Deficit amount changes by
less than or equal to Two Hundred and Fifty Thousand Dollars ($250,000), then
there will be no adjustment to the total assignment of the TBR debt owed to P1.

(b)

Loss run rate for the period from April 1, 2008 to May 31, 2008:

(i)

Following signing of this Agreement but prior to Effective Date, P1 will provide
an unaudited statement of operations to Buyer for the two month period ended May
31, 2008.  For the period between March 31, 2008 and the Effective Date, P1 will
be allowed a cumulative “loss before professional fees and transaction
adjustments” target of Two Hundred And Eighty Thousand Dollars ($280,000).
 “Loss before professional fees and transaction adjustments” is defined as
financial results that reflect only the ongoing operating performance of P1 and
specifically excludes legal, accounting, broker fees, purchase accounting or tax
adjustments pertaining to the contemplated transaction with Buyer or the
bankruptcy case of TBR.  If there is any loss before professional fees and
transaction adjustments exceeding the cumulative loss target, Buyer and P1 will
receive an adjustment on a dollar for dollar basis (the “Loss Claim”), which
will be reserved from the Debt otherwise assigned to TBR hereunder. The
adjustment to be made is to the amount of the Debt P1 is assigning to TBR up to
a maximum of Four Million Dollars ($4,000,000) of retained claim.

(c)

“Combined Cap” shall mean amounts separately received under Sections 12.1(a) and
12.1(b), but not to exceed $4,000,000 in total.  The adjustment calculations for
Sections 12.1(a) and 12.1(b) are mutually exclusive.  P1 shall have an allowed
general unsecured claim in the Bankruptcy Case in the amount of the Debt
reserved under this Article  12 (the “Reserved Claim”).  Buyer or P1 shall file
an amendment to the proof of claim filed by P1 in the Bankruptcy Case (the “P1
Proof Of Claim”) to set forth the amount of the Debt reserved under this Article
12 of the Agreement, which amount will not exceed the Combined Cap.  Such filing
shall be deemed to be timely and shall relate back to the initial date of filing
for the P1 Claim.  The only permissible objection to the amount or allowance of
the Reserved Claim by any party in interest (including TBR and its estate) will
be the accuracy of the calculation of the Reserved Claim under the terms of this
Agreement.      

ARTICLE 13
COVENANTS

13.1.

Confidentiality Covenant of TBR.  Following the Effective Date and except as
otherwise permitted in this Agreement or the Shared and Support Services
Agreement (including all other agreements referenced therein),  TBR shall not,
directly or indirectly, disclose, divulge or make use of any trade secrets or
other proprietary information of a business, financial, marketing, technical or
other nature pertaining to P1 or Buyer; provided that the foregoing restriction
shall not apply to information which was in the public domain or enters into the
public domain through no fault of TBR.  The foregoing restrictions shall also
not apply to information given to the accountants or lawyers of TBR or to
information disclosed by TBR as may be required by law.




13.2.

Commercially Reasonable Efforts.

(a)

Upon the terms and subject to the conditions set forth in this Agreement, TBR
shall use commercially reasonable efforts (and Buyer shall cooperate with TBR)
to obtain the entry of the Approval Order.

(b)

Subject to the provisions herein, Buyer, TBR and P1 agree to use their
commercially reasonable efforts to take, or cause to be taken, all actions and
to do, or cause to be done and to assist and cooperate with the others in doing,
all things necessary, proper or advisable to fulfill all conditions applicable
to such party pursuant to this Agreement and to consummate and make effective,
in the most expeditious manner practicable, the transactions contemplated by
this Agreement, including but not limited to those services provided in the
Shared and Support Services Agreement.  

(c)

At the request of Buyer, TBR shall cooperate with Buyer in giving any notices to
third-parties and TBR shall use commercially reasonable efforts to obtain any
third-party consents that may be necessary as required in connection with this
Agreement.

13.3.

Assertion of Debt.  As of the Effective Date, neither P1 nor Buyer shall assert
that TBR or its bankruptcy estate owes them any further payments under the Debt.
 

13.4.

Post-Petition Transactions; Assignments.  The Parties agree (1) all billing
transactions submitted by P1 to TBR (or any buyer of its assets, assignee or
successor entity) on or after the Petition Date and (2) all amounts due under
the Lease Agreements and related indemnities, (together with all other
post-petition transactions, the “Post-Petition Transactions”) shall be paid in
full, in cash, in the ordinary course of business.  All payments on account of
Post-Petition Transactions made on account of billing transactions submitted
after the Effective Date through the termination date of the Shared and Support
Services Agreement shall be made in a manner consistent with the terms of the
Shared and Support Services Agreement. Estimated payments on post-petition
billing transactions submitted by P1 to TBR prior to the Effective Date that are
unliquidated as of the Effective Date shall be paid by TBR to P1 within sixty
(60) days of such submittal, with a final settlement payment with respect to
such transaction made by TBR to P1 within ninety-six (96) days of such submittal
in the ordinary course of business.  The Post-Petition Transactions incurred
prior to the Effective Date shall continue to be subject to the terms of the
Cash Collateral Stipulation, the Cash Collateral Orders, the Parties’
pre-petition agreements and this Agreement; after the Effective Date, such
transactions shall be subject to the terms of this Agreement, the Approval
Order, the Lease Agreements and the Shared and Support Services Agreement.  Any
sale or other agreement by TBR that transfers any rights or obligations related
to any Post-Petition Transactions (including any plan of reorganization) shall
comply with the terms of (i) this Agreement, including without limitation this
provision, (ii) the Lease Agreements and (iii) the Shared and Support Services
Agreement.  Any buyer of a substantial portion of TBR’s businesses other than P1
shall be responsible for all payments and other performance due under the
Post-Petition Transactions that accrue after the Effective Date (including the
Lease Agreements and the Shared and Support Services Agreement), and TBR shall
cause such buyer to assume such obligations (including duly executing and
delivering to P1 the Shared and Support Services Agreement on the Effective
Date).

13.5.

Release of P1.  P1 shall (i) retain all payments made to it on or before the
Effective Date from TBR (including without limitation all adequate protection
payments and other transfers and benefits received on account of its Debt and
any other claims, whether under the Cash Collateral Orders, the Cash Collateral
Stipulation, or otherwise) and (ii) be released from any and all claims by TBR,
its estate and its creditors from any claims or causes of action related to TBR,
its estate, its business or its Bankruptcy Case, except for the rights set forth
or expressly preserved under this Agreement (including Exhibits hereto) and the
Post-Petition Transactions.  Without limiting the generality of the foregoing,
upon the Effective Date, TBR on behalf of itself and its bankruptcy estate, and
their respective past, present, and future affiliates, successors, predecessors,
assignees, transferees, executors, administrators, trustees, creditors,
shareholders, agents, officers, directors, employees, servants, attorneys, and
all persons or entities that might be able to assert claims on behalf of or
through TBR or the estate (collectively, the “TBR Releasors”) generally release
and forever discharge P1, and P1’s past, present, and future affiliates, and
with respect to any of the foregoing, their successors, predecessors, assignees,
transferees, executors, administrators, trustees, members, directors, officers,
shareholders, partners, principals, agents, employees, servants, attorneys,
representatives, advisors, and consultants (collectively, the “P1 Releasees”) of
and from any and all claims, demands, damages, obligations, liabilities, losses,
costs, expenses, fees, and causes of action of every nature, character, and
description, whether contingent or fixed, whether matured or unmatured, whether
known or unknown, in any way related to TBR, its bankruptcy estate, its assets,
its operations or its business including without limitation (i) claims alleging
substantive consolidation, preference, fraudulent transfer, fraudulent
conveyance, any other avoidance action under Chapter 5 of the Bankruptcy Code,
breach of contract, or defenses to the payment of debt, (ii) claims based on,
arising out of, in connection with, or resulting from any facts, events,
circumstances, acts, or failures to act, arising out of, related to, or in
connection with collections and billing transactions submitted to TBR, (iii)
claims related to the Pre-Petition Transfers and (iv) any other claims in any
way related to P1.  Each of the TBR Releasors agrees, except as required by law
or court order, that it will not commence, maintain, initiate or prosecute or
cause, encourage, assist, advise or cooperate with any other person or entity to
commence, maintain, initiate or prosecute any action, suit, proceeding,
arbitration or claim before any court or other tribunal (whether state, federal,
arbitral or otherwise) against the P1 Releasees or arising from, concerned with,
or otherwise related to, in whole or in part, any of the claims released
hereunder.  Notwithstanding the foregoing, however, the Parties (including the
TBR Releasors) reserve the rights set forth or preserved under this Agreement
(including Exhibits hereto) and P1 shall not be deemed released from any
obligations of P1 arising under this Agreement (or Exhibits hereto).

13.6.

Release of TBR.   Upon the Effective Date, P1 on behalf of itself, and its past,
present, and future affiliates, successors, predecessors, assignees,
transferees, executors, administrators, trustees, creditors, shareholders,
agents, officers, directors, employees, servants, attorneys, and all persons or
entities that might be able to assert claims on behalf of or through TBR or the
estate (collectively, the “P1 Releasors”) generally release and forever
discharge TBR, and TBR’s past, present, and future affiliates, and with respect
to any of the foregoing, their successors, predecessors, assignees, transferees,
executors, administrators, trustees, members, directors, officers, shareholders,
partners, principals, agents, employees, servants, attorneys, representatives,
advisors, and consultants (collectively, the “TBR Releasees”) of and from any
and all claims, demands, damages, obligations, liabilities, losses, costs,
expenses, fees, and causes of action of every nature, character, and
description, whether contingent or fixed, whether matured or unmatured, whether
known or unknown, in any way related to P1, its assets, its operations or its
business including without limitation (i) claims alleging substantive
consolidation, preference, fraudulent transfer, fraudulent conveyance, breach of
contract, or defenses to the payment of debt, (ii) claims based on, arising out
of, in connection with, or resulting from any facts, events, circumstances,
acts, or failures to act, arising out of, related to, or in connection
with collections and billing transactions submitted to TBR, (iii) claims related
to the Pre-Petition Transfers and (iv) all other claims in any way related to
P1.  Each of the P1 Releasors agrees, except as required by law or court order,
that it will not commence, maintain, initiate or prosecute or cause, encourage,
assist, advise or cooperate with any other person or entity to commence,
maintain, initiate or prosecute any action, suit, proceeding, arbitration or
claim before any court or other tribunal (whether state, federal, arbitral or
otherwise) against the TBR Releasees or arising from, concerned with, or
otherwise related to, in whole or in part, any of the claims released hereunder.
 Notwithstanding the foregoing, however, the Parties (including the P1
Releasors) reserve the rights set forth or preserved under this Agreement
(including Exhibits hereto) and TBR shall not be deemed released from any
obligations of TBR arising under this Agreement (or Exhibits hereto).

13.7.

Section 1542 Waiver. To the extent that the releases set out in Sections 13.5
and 13.6 of this Agreement (the “Releases”) are releases to which Section 1542
of the California Civil Code or similar provisions of other such applicable law
apply, it is the intention of the Parties that the foregoing Releases shall be
effective as a bar to any and all actions, fees, damages, losses, claims,
liabilities and demands of whatsoever character, nature and kind, known or
unknown, suspected or unsuspected specified herein.  In furtherance of this
intention, TBR and P1 have been advised of the existence of Section 1542 of the
California Civil Code and TBR and P1 expressly waive any and all rights and
benefits conferred upon it by the provisions of Section 1542 of the California
Civil Code or similar provisions of applicable law which provides that:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

Notwithstanding such provision, the Releases shall constitute a full release in
accordance with the terms of Sections 13.5 and 13.6 of this Agreement.  TBR and
P1 knowingly and voluntarily waive the provisions of Section 1542, as well as
any other statute, law or rule of similar effect, and acknowledge and agree that
this waiver is an essential and material term of the Releases and without such
waiver, the Releases would not have been entered into.  TBR and P1 hereby
represent that they have been advised by legal counsel, understand and
acknowledge the significance and consequence of the Releases and of this
specific waiver of Section 1542 and other such laws.

13.8.

Buyer’s Covenants to P1 and TBR.  Buyer covenants to P1 and TBR that:

(i)

it will commit to provide P1 with additional capital of Five Hundred Thousand
Dollars ($500,000) per month for three months following the Effective Date;

(ii)

it will obtain additional capital of Four Million Dollars ($4,000,000), through
a line of credit or other equity financing, promptly following the Effective
Date, if and as necessary to further capitalize P1;  

(iii)

following the Effective Date, it will provide such additional capital and
resources to P1 as may be necessary to allow P1 to continue to operate its
business in the ordinary course and satisfy its existing and reasonably
foreseeable debts as they come due, unless Buyer merges with P1 and assumes all
of its liabilities;

(iv)

it will not declare a dividend or otherwise transfer assets from P1 to itself or
any other affiliated party on account of the P1 Equity for a period of two years
following the Effective Date, unless Buyer merges with P1 and assumes all of its
liabilities; provided, however, that during such period, P1 may transfer to
Buyer P1’s reasonable share of the actual corporate overhead costs incurred by
Buyer related to P1 or the P1 Business; and

(v)

it will guarantee ordinary course debts and obligations of P1 owed to parties
identified by P1 in Exhibit B of this Agreement (whether now owing or hereafter
arising).

Buyer agrees that the covenants contained in Section 13.8 are enforceable by P1
and TBR, jointly and severally.  Furthermore, the creditors of P1 shall
additionally be third party beneficiaries of Section 13.8(v), to the extent that
obligations are owed to such parties identified in Exhibit B of this Agreement.
  




13.9.

Delivery of the Approval Order by TBR.  TBR will provide a form of the Approval
Order to Buyer and P1 within five (5) days of the date hereof.  The motion by
TBR to obtain the entry of the Approval Order and any related bidding procedures
shall be reasonably acceptable to Buyer and P1.

13.10.

Interim Operations Covenant.  After the date of this Agreement until the
Effective Date, P1 shall operate and carry on the Business only in the ordinary
course of business; provided, however, that this covenant shall not be violated
by the continued participation by P1 in the TBR bankruptcy process and/or the
execution and/or performance by P1 of any other agreements contemplated or
otherwise permitted by this Agreement.  Consistent with and subject to the
foregoing, after the date of this Agreement until the Effective Date, P1 shall
use commercially reasonable efforts consistent with good business practices to
maintain the business organization of P1 intact and to preserve the goodwill of
the suppliers, contractors, licensors, employees, customers, distributors and
others having business relations with P1.

ARTICLE 14
MISCELLANEOUS

14.1.

Notices.  Any notices or other communications made hereunder shall be made in
writing and shall be delivered in person or mailed by registered or certified
mail, return receipt requested, or sent by nationally recognized overnight
delivery service, addressed as follows:




To TBR:

           The Billing Resource, d/b/a Integretel, Inc.

5883 Rue Ferrari

San Jose, CA 95138




Attention: Ken Dawson




with copies to:

Sheppard, Mullin, Richter & Hampton LLP

Four Embarcadero Center, 17th Floor

San Francisco, CA 94111




Attention: Steven B. Sacks




To P1:

PaymentOne Corporation

5883 Rue Ferrari

San Jose, CA 95138




Attention: Joseph Lynam




with copies to:




O’Melveny & Myers LLP

400 South Hope Street

Los Angeles, California 90071




Attention: John A. Laco, Esq.




To Buyer:

Etelcharge.com

1636 North Hampton Rd.

Suite 270

DeSoto, Texas, 75115-8621




Attention: Rob Howe




with copies to:




Moses & Singer LLP

The Chrysler Building

405 Lexington Avenue, 12th Floor

New York, NY  10174-1299




Attention: Allan Grauberd, Esq.




Notices shall be deemed served upon receipt or, if delivery is attempted and
either refused by the addressee or is returned as undeliverable, at the time of
such attempted delivery.  Any party may change their address for notice by
giving not less than thirty (30) days prior written notice given in the manner
provided above.

14.2.

Expenses.  Each Party to this Agreement shall bear its respective costs and
expenses in connection with the due diligence and investigation of the sale and
purchase of the Debt and the P1 Equity and the preparation, execution, delivery
and performance of, this Agreement and the other agreements, instruments and
documents contemplated by this Agreement.  

14.3.

Break Fee.  

(a)

Subject to Section 13.2(b) of this Agreement and the Order of the Bankruptcy
Court dated March 10, 2008 (the “Break Fee Order”), if, and only if, the sale of
the P1 Equity is consummated through an Alternative Transaction, then TBR shall
pay Buyer an amount equal to One Hundred and Fifty Thousand Dollars ($150,000)
(the “Break Fee”) in cash by wire transfer of immediately available funds to an
account designated by Buyer upon the closing of such Alternative Transaction (or
such lesser amount as is payable pursuant to Section 14.3(b) below).  

(b)

The Break Fee shall only be payable by TBR if (i) Buyer files a declaration in
the Bankruptcy Court in which a knowledgeable person attests that Buyer incurred
expenses in connection with this transaction that equal or exceed the amount
sought by the Buyer (not to exceed the Break Fee) and no objection is timely
filed or an order is issued approving the payment if an objection is filed; and
(ii) Buyer is not in breach of its obligations under this Agreement and has
satisfied all of the conditions under Section 9.1(b) which were required to be
complied with at the time of the consummation of the Alternative Transaction,
unless its failure to satisfy such condition is caused by P1 or TBR.  

(c)

TBR represents and warrants that the Break Fee Order addressing the Break Fee
gives TBR the authority to agree to this Section 14.3.   

14.4.

Survival of Representations and Warranties.  No claim may be brought in relation
to the representations and warranties provided by P1 and TBR under Article 4 and
Article 11 following the Effective Date, except with respect to actual fraud
 and except with respect to claims under Sections 11.1 and 11.3 and Article 12.

14.5.

Successors and Assigns.  

(a)

Except as provided in this Agreement, all covenants and agreements set forth in
this Agreement by or on behalf of the parties shall bind and inure to the
benefit of the respective successors and permitted assigns of the parties,
whether so expressed or not, including without limitation any bankruptcy
trustee.  The terms of this Agreement and the Approval Order shall be deemed to
be a part of any plan confirmed by TBR.  

(b)

Neither this Agreement nor any of the rights, interests or obligations hereunder
may be assigned by Buyer or P1 without the prior written consent of each of the
other parties for three years from the Effective Date; provided, however, that:

(i)

Buyer from time to time, but not before the Effective Date, may assign and grant
a security interest in its respective rights, title and interest under this
Agreement, including its rights to indemnification under this Agreement, for
collateral security purposes to any lender(s) providing financing to Buyer or
any of its respective subsidiaries or other affiliates without any additional
notice or consent of the other parties hereto and any such lender(s) may
exercise from time to time all of the rights and remedies of Buyer under this
Agreement; and

(ii)

this Agreement may be assigned by the Buyer to any Person acquiring all or
substantially all of the assets, interests or business of Buyer.

(c)

Notwithstanding any assignment, the assignor remains liable for any claims
against it under this Agreement.




14.6.

Waivers and Amendments.  This Agreement shall be waived, modified or amended
only by a writing signed by each of Buyer, TBR and P1.

14.7.

Counterparts.  This Agreement may be executed in two or more counterparts and
with counterpart signature pages, all of which taken together shall constitute
one and the same instrument and any of the parties hereto may execute this
Agreement by signing any such counterpart.  One or more counterparts of this
Agreement or any Exhibit hereto may be delivered via facsimile transmission,
with the intention that they shall have the same effect as an original
counterpart hereof.

14.8.

Headings.  The headings of Articles and Sections herein are inserted for
convenience of reference only and shall be ignored in the construction or
interpretation hereof.

14.9.

Governing Law; Jurisdiction.  This Agreement shall be deemed to be executed in
the City of San Jose, State of California, regardless of the domiciles of the
parties hereto or where it is in fact signed.  This Agreement and the rights and
obligations of the parties hereunder shall be governed by and construed in
accordance with the laws of the State of California, without regard to any law
regarding conflicts of laws.  

14.10.

Submission to Jurisdiction.  Buyer and P1 each hereby agree irrevocably and
unconditionally to be subject to the jurisdiction of the courts of general
jurisdiction of the State of California, which courts shall have exclusive
jurisdiction over any action regarding any dispute concerning this Agreement,
including any action to enforce any provision of this Agreement.  Each party
hereto each also agrees that service of process may be made on such party by
prepaid certified mail with proof of mailing receipt validated by the United
States Postal Service constituting evidence of valid service and that service
made pursuant to this section shall have the same legal force and effect as if
served upon such party personally with the State of California.  Any dispute
arising under or relating to this Agreement in which TBR is a party shall be
brought in the Bankruptcy Court, or, if not commenced in the Bankruptcy Court,
may be removed to the Bankruptcy Court.  

14.11.

No Waiver.  No failure to exercise and no delay in exercising any right, power
or remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or remedy hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.  

14.12.

Integration.  This writing, together with Exhibits and Schedules hereto,
embodies the entire agreement and understanding between the parties with respect
to the transaction contemplated by this Agreement and supersedes all prior
discussions, understandings and agreements concerning the matters covered
hereby.  

14.13.

Limitation on Scope of Agreement.  If any provision of this Agreement is
unenforceable or illegal, such provision shall be enforced to the fullest extent
permitted by law and the remainder of this Agreement shall remain in full force
and effect. Each party acknowledges that it has not relied upon any statement,
information or other communication by any other party in connection with the
transaction contemplated herein except those representations, warranties,
covenants and undertakings set forth in this Agreement.

14.14.

Third-Party Beneficiaries.  Except as otherwise expressly set forth herein,
nothing in this Agreement shall be construed to confer any right, benefit or
remedy upon any Person that is not a party hereto or a permitted assignee of a
party hereto.

14.15.

No Strict Construction.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement and the other agreements or documents
contemplated herein.  In the event an ambiguity or question of intent or
interpretation arises under any provision of this Agreement or any other
agreement or document contemplated herein, this Agreement and such other
agreements and documents shall be construed as if drafted jointly by the parties
thereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of authoring any of the provisions of this
Agreement or any other agreements or documents contemplated herein.

14.16.

Rules of Construction.

(a)

Where the context so requires, words used in singular shall include the plural
and vice versa and words of one gender shall include all other genders.

(b)

The words “includes”, “including” and similar terms shall be construed as if
followed by the words “without limitation”.

(c)

The words “hereof”, “herein” and “hereunder” and other words of a similar import
refer to this Agreement as a whole and not to the individual sections in which
such terms are used.

(d)

Whenever a fact or matter is disclosed on any Section of the P1 Disclosure
Schedule or the TBR Disclosure Schedule, such fact or matter shall be deemed to
have been disclosed on all the P1 Disclosure Schedules and the TBR Disclosure
Schedules of this Agreement to the extent it is reasonably apparent that such
exception is applicable to such representation, warranty or covenant.

























[SIGNATURE PAGE FOLLOWS]





LA3:1144995.18

21







--------------------------------------------------------------------------------







The parties hereto have executed this Agreement as of the date first above
written.




“TBR”




THE BILLING RESOURCE, D/B/A INTEGRETEL, INC.




 

By: /s/ Paul Weber

Name:

PAUL WEBER

Title:

CHIEF RESTRUCTURING OFFICER













THE BILLING RESOURCE, D/B/A INTEGRETEL,INC. AS THE MAJORITY SHAREHOLDER
OF PAYMENTONE CORPORATION




 

By: /s/ Paul Weber

Name:

PAUL WEBER

Title:

CHIEF RESTRUCTURING OFFICER





LA3:1144995.18




--------------------------------------------------------------------------------










“P1”




PAYMENTONE CORPORATION




By: /s/ Joseph Lynam

Name:

JOSEPH LYNAM

Title:

CHIEF EXECUTIVE OFFICER





LA3:1144995.18




--------------------------------------------------------------------------------













“BUYER”




ETELCHARGE.COM







By: /s/ Rob Howe

Name:

ROB HOWE

Title:   

CHAIRMAN AND CHIEF

EXECUTIVE OFFICER





LA3:1144995.18




--------------------------------------------------------------------------------







EXHIBIT A


SHARED AND SUPPORT SERVICES AGREEMENT




THIS SHARED AND SUPPORT SERVICES AGREEMENT (this “Agreement”) is entered into as
of [____________], 2008 by and between The Billing Resource dba Integretel, a
California corporation (“TBR”), and PaymentOne Corporation, a Delaware
corporation (“P1”), TBR and P1 are individually referred to as a “Party”.  TBR
and P1 are jointly referred to as the “Parties”.

WHEREAS, pursuant to the Equity Acquisition Agreement (the “P1 Acquisition
Agreement”) dated as of June11, 2008, by and among TBR, P1 and Etelcharge.com, a
Nevada corporation (the “P1 Buyer”), TBR has sold 97.7% of the equity interests
in P1, on a non-diluted basis, to P1 Buyer (the “P1 Sale”).

WHEREAS, TBR and P1 are parties to that certain Sublicense Agreement dated
January 11, 2008 (the “Sublicense”).

WHEREAS, TBR and P1 are parties to that certain Agreement for Data Processing
Services dated March 1, 2006 between TBR and P1 (the “Data Processing
Agreement”), of which a copy is attached hereto as Exhibit A.  The terms of the
Data Processing Agreement are amended by this Agreement as set forth herein.  

WHEREAS, TBR and P1 are parties to that certain Direct Billing Services
Agreement dated December 1, 2000 between TBR and P1 (the “Billing Services
Agreement”), of which a copy is attached hereto as Exhibit B.  

WHEREAS, TBR and P1 are parties to that certain Support Services Agreement dated
July 1, 2000 between TBR and P1 (as amended to date, the “Support Services
Agreement”), of which a copy is attached hereto as Exhibit C.     

WHEREAS, TBR and P1 are parties to that certain Sublease dated December 19, 2007
between TBR, as sublessee, and P1 and Inmate Calling Solutions LLC, as
sublessors, for real property located at 5883 Rue Ferrari, San Jose, CA 95138
(the “Sublease”).

WHEREAS, the Parties desire to provide and obtain certain services from one
another and clarify intercompany relationships regarding the services, rights
and obligations provided under the Sublicense, the Data Processing Agreement,
and the Billing Services Agreement, as well as certain shared facilities under
the Sublease and other resources following the closing of the P1 Sale and the
closing of the sale of all or substantially all of TBR’s assets and liabilities
relating to P1 (the “TBR Sale”) and the assumption by the purchaser (the “TBR
Purchaser”) in such sale of all of TBR’s rights and obligations hereunder, as
required by Section 13.4 of the P1 Acquisition Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, and intending to be
legally bound hereby, the Parties hereby agree as follows.

1.

Shared Services between TBR and P1

For a period commencing on the date of this Agreement and continuing: (i) with
respect to TBR, until the earlier of: (a) 90 days after the date of this
Agreement, and (b) the closing of the TBR Sale and the assumption of this
Agreement by the TBR Purchaser; and (ii) with respect to the TBR Purchaser
assuming this Agreement (if, as and when assumed), until 90 days following such
assumption.  TBR and, following assumption of this Agreement, TBR Purchaser,
shall provide to P1 such accounting and finance, treasury/cash management, human
resources, facilities, and client settlement services as P1 may reasonably
require to continue its operations in a manner comparable to its manner of
operations prior to the date of the P1 Acquisition Agreement.  Such services
shall be provided by sharing of the personnel set forth in Section 1.1 of
Schedule 1 and P1 shall pay for such services at the prices set forth in such
Section 1.1 of Schedule 1.  To the extent that any shared services related to
the services described in this paragraph are not set forth on such Schedule, but
are currently provided by TBR to P1, TBR and, following assumption of this
Agreement, TBR Purchaser, shall provide such services to P1 for the same pricing
and terms that existed immediately prior to the date of the P1 Acquisition
Agreement.  

For a period commencing on the date of this Agreement and continuing: (i) with
respect to TBR, until the earlier of: (a) 90 days after the date of this
Agreement, and (b) the closing of the TBR Sale and the assumption of this
Agreement by the TBR Purchaser; and (ii) with respect to the TBR Purchaser
assuming this Agreement (if, as and when assumed), until 90 days following such
assumption, P1 shall provide to TBR and, following assumption of this Agreement,
TBR Purchaser, such senior level accounting and finance management, senior level
treasury/cash management, temporary accounting labor, client services, and
information technology services as TBR and, following assumption of this
Agreement, TBR Purchaser, may reasonably require to continue its operations in a
manner comparable to TBR’s manner of operations prior to the date of this
Agreement.  Such services shall be provided by sharing of the personnel set
forth in Section 1.2 of Schedule 1 and TBR and, following assumption of this
Agreement, TBR Purchaser, shall pay for such services at the prices set forth in
such Section 1.2 of Schedule 1.  To the extent that any shared services related
to the services described in this paragraph are not set forth on such Schedule,
but are currently provided by P1 to TBR, P1 shall continue to provide such
services to TBR and, following assumption of this Agreement, TBR Purchaser, for
the same pricing and terms that existed immediately prior to the date of the P1
Acquisition Agreement.  

The Parties hereto agree that such periods of shared services may be extended by
the Parties hereto by an agreement in writing signed by the Parties.

2.

Support Services between TBR and P1

For a period commencing on the date of this Agreement and continuing until 120
days after either TBR, TBR Purchaser or P1 gives written notice to the other
Party, TBR and, following assumption of this Agreement, TBR Purchaser, shall
provide to P1 the inquiry system platform, consumer relations departmental
support, Net Impact system platform, management reporting and interfaces, access
to the CIC 402 bill page, and accounting system software as P1 may reasonably
require to continue its operations in a manner comparable to its manner of
operations prior to the date of the P1 Acquisition Agreement; provided, that any
termination of these services by TBR shall not be effective with respect to TBR
Purchaser, and TBR Purchaser shall be required to provide its own separate
notice of termination to P1 in order to terminate its obligations under this
Section 2.  Such services shall be provided by sharing of the items set forth in
Section 2.1 of Schedule 2 and P1 shall pay for such services at the prices set
forth in such Section 2.1 of Schedule 2.  To the extent that any shared services
related to the services described in this paragraph are not set forth on such
Schedule, but are currently provided by TBR to P1, TBR and, following assumption
of this Agreement, TBR Purchaser, shall provide such services to P1 for the same
pricing and terms that existed immediately prior to the date of the P1
Acquisition Agreement.

For a period commencing on the date of this Agreement and continuing until 120
days after either TBR, TBR Purchaser or P1 gives written notice to the other
Party, TBR and, following assumption of this Agreement, TBR Purchaser, P1 shall
provide those services to TBR and, following assumption of this Agreement, TBR
Purchaser, set forth in each of the Data Processing Agreement and the Billing
Services Agreement, under the respective terms thereof; provided, that to the
extent that any support services related to the services thereunder are not set
forth explicitly therein, but are currently provided by P1 to TBR, P1 shall
continue to provide such services to TBR or TBR Purchaser, as applicable, for
the same pricing and terms that existed immediately prior to the date of the P1
Acquisition Agreement; and further, provided, that any termination of the Data
Processing Agreement or the Billing Services Agreement by TBR shall not be
effective with respect to TBR Purchaser, and TBR Purchaser shall be required to
provide its own separate notice of termination to P1 in order to effect such
terminations.  Section 1.1 of the Data Processing Agreement is amended and
restated to provide as follows: “Term. Unless earlier terminated in accordance
with the provisions of this Agreement, this Agreement shall remain in effect
until its termination pursuant to the PaymentOne Shared and Support Services
Agreement dated as of [____________], 2008 by and between The Billing Resource
dba Integretel, and PaymentOne Corporation.”  Section 8.1 of the Data Processing
Agreement is amended and restated to provide as follows:  “Indemnities. Subject
to Sections 8.2 and 8.3, below, each party (in the context of an indemnifying
party, each the "Indemnitor") agrees to indemnify and defend the other party (in
the context of an indemnified party, each the "Indemnitee") and hold the
Indemnitee harmless from any and all claims, actions, damages, liabilities,
costs and expenses, including reasonable attorneys' fees and expenses, arising
out of, under or in connection with (1) any negligent or willful act of the
Indemnitor including, without limitation any. (a) material default of this
Agreement by the Indemnitor; (b) infringement of a copyright or patent by the
Indemnitor; or (c) a disclosure, use or misappropriation by the Indemnitor of
the Indemnitee’s Confidential Information, and (2) claims made against a party
by third parties with regard to (a) the services provided by the Indemnitor
hereunder, (b) services provided or other actions by a client of the Indemnitor,
and (c) any billing transactions originated by the Indemnitor or its client.
 The Indemnitor will bear the expense of such defense and pay any damages and
attorneys' fees that are attributable to such claim finally awarded by a court
of competent jurisdiction or in settlement thereof.”  The Data Processing
Agreement is further amended to provide, following the existing text of Section
8.3:  “This section shall not be applicable to an indemnity claim asserted by a
third party against a Party hereto.”  




3.

Shared Facility between TBR and P1

Pursuant to the Sublease, TBR and, following assumption of this Agreement, TBR
Purchaser, and P1 share premises at 5883 Rue Ferrari, San Jose, CA (the “Shared
Facility”).  TBR and, following assumption of this Agreement, TBR Purchaser,
shall pay one-third of the “Monthly Shared Facility Costs” set forth on Schedule
3 (attached and incorporated by this reference) and of any other reasonably
related shared occupancy costs.

Each Party hereby grants to the other Party a continuing easement and right of
ingress and egress as reasonably necessary to permit such Party to fulfill its
obligations hereunder and to access common areas including, without limitation,
PBX and wiring closets, restrooms, break areas, and exits.  The Parties shall
work together to use the existing security systems to control and/or monitor
such access.  Each Party shall be an invited guest of the other Party as that
term is used in any insurance policies obtained by either Party.

4.

Miscellaneous  

The following provisions shall be applicable except to the extent that the
relevant matters are governed explicitly by the Data Processing Agreement, the
Billing Services Agreement, or the Sublicense Agreement.

4.1  

(a)  "Force Majeure" shall mean strikes, shortages, riots, fires, floods, storm,
earthquakes, telecommunications or other outages, acts of God, war, governmental
action or any other cause beyond the reasonable control of a Party.

(b)  In the event either Party hereto is prevented or delayed in the performance
of any material term, condition or obligation under this Agreement (other than
the payment of money) due to Force Majeure, such party shall give prompt notice
to the other of the commencement, expected duration and termination of any such
Force Majeure contingency.  Except as otherwise provided below, such party's
nonperformance shall be excused and the time for performance extended for the
period of delay or inability to perform due to such Force Majeure.

(c)  Any termination of this Agreement pursuant to this Section shall be without
liability to either Party and, upon such termination, all prior nonperformance
of either Party due to Force Majeure shall be excused.

(d)  Whenever possible, the Party claiming a Force Majeure shall use
commercially reasonable efforts to perform in spite of the Force Majeure.

4.2  Each party (in the context of an indemnifying party, each the "Indemnitor")
agrees to indemnify and defend the other party (in the context of an indemnified
party, each the "Indemnitee") and hold the Indemnitee harmless from any and all
claims, actions, damages, liabilities, costs and expenses, including reasonable
attorneys' fees and expenses, arising out of, under or in connection with (1)
any negligent or willful act of the Indemnitor including, without limitation
any. (a) material default of this Agreement by the Indemnitor; (b) infringement
of a copyright or patent by the Indemnitor; or (c) a disclosure, use or
misappropriation by the Indemnitor of the Indemnitee’s Confidential Information,
and (2) claims made against a party by third parties with regard to (a) the
services provided by the Indemnitor hereunder, (b) services provided or other
actions by a client of the Indemnitor, and (c) any billing transactions
originated by the Indemnitor or its client.  The Indemnitor will bear the
expense of such defense and pay any damages and attorneys' fees that are
attributable to such claim finally awarded by a court of competent jurisdiction
or in settlement thereof.  In no event will either Party be liable to the other
for claims of indirect or consequential damages.

4.3  Any notices or other communications made hereunder shall be made in writing
and shall be delivered in person or mailed by registered or certified mail,
return receipt requested, or sent by nationally recognized overnight delivery
service, addressed as follows:

To TBR:

           The Billing Resource, d/b/a Integretel, Inc.

5883 Rue Ferrari

San Jose, CA 95138

Attention: Ken Dawson

with copies to:

Sheppard, Mullin, Richter & Hampton LLP

Four Embarcadero Center, 17th Floor

San Francisco, CA 94111

Attention: Steven B. Sacks




To P1:

PaymentOne Corporation

5883 Rue Ferrari

San Jose, CA 95138

Attention: Joseph Lynam

with copies to:

Moses & Singer LLP

The Chrysler Building

405 Lexington Avenue, 12th Floor

New York, NY  10174-1299

Attention: Allan Grauberd, Esq.

Notices shall be deemed served upon receipt or, if delivery is attempted and
either refused by the addressee or is returned as undeliverable, at the time of
such attempted delivery.  Any party may change their address for notice by
giving not less than thirty (30) days prior written notice given in the manner
provided above.

4.4

Except as provided in this Agreement, all covenants and agreements set forth in
this Agreement by or on behalf of the parties shall bind and inure to the
benefit of the respective successors and permitted assigns of the parties,
whether so expressed or not, including without limitation any bankruptcy
trustee.  The terms of this Agreement and the Approval Order shall be deemed to
be a part of any plan confirmed by TBR.  

4.5

Neither this Agreement nor any of the rights, interests or obligations hereunder
may be assigned by either Party without the prior written consent of the other
party, provided that, as required by Section 13.4 of the P1 Acquisition
Agreement, TBR shall assign this Agreement to TBR Purchaser, and all time frames
applicable specifically to TBR Purchaser shall remain so applicable.

4.6  This Agreement shall be waived, modified or amended only by a writing
signed by each of the Parties.

4.7  This Agreement may be executed in two or more counterparts and with
counterpart signature pages, all of which taken together shall constitute one
and the same instrument and any of the parties hereto may execute this Agreement
by signing any such counterpart.  One or more counterparts of this Agreement or
any Exhibit hereto may be delivered via facsimile transmission, with the
intention that they shall have the same effect as an original counterpart
hereof.

4.8  The headings of Articles and Sections herein are inserted for convenience
of reference only and shall be ignored in the construction or interpretation
hereof.

4.9  This Agreement shall be deemed to be executed in the City of San Jose,
State of California, regardless of the domiciles of the parties hereto or where
it is in fact signed.  This Agreement and the rights and obligations of the
parties hereunder shall be governed by and construed in accordance with the laws
of the State of California, without regard to any law regarding conflicts of
laws.  

4.10  The Parties each agree irrevocably and unconditionally to be subject to
the jurisdiction of the courts of general jurisdiction located within the State
of California, which courts shall have exclusive jurisdiction over any action
regarding any dispute concerning this Agreement, including any action to enforce
any provision of this Agreement.  Any dispute arising under or relating to this
Agreement in which TBR is a party shall be brought in the Bankruptcy Court, or,
if not commenced in the Bankruptcy Court, may be removed to the Bankruptcy
Court.

4.11  No failure to exercise and no delay in exercising any right, power or
remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or remedy hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.  

4.12  This writing, together with the schedules hereto, embodies the entire
agreement and understanding between the parties with respect to the transaction
contemplated by this Agreement and supersedes all prior discussions,
understandings and agreements concerning the matters covered hereby, including
the Support Services Agreement, which shall terminate upon execution of this
Agreement.  

4.13  If any provision of this Agreement is unenforceable or illegal, such
provision shall be enforced to the fullest extent permitted by law and the
remainder of this Agreement shall remain in full force and effect. Each Party
acknowledges that it has not relied upon any statement, information or other
communication by any other Party in connection with the transaction contemplated
herein except those representations, warranties, covenants and undertakings set
forth in this Agreement.

4.14  Except as otherwise expressly set forth herein, nothing in this Agreement
shall be construed to confer any right, benefit or remedy upon any Person that
is not a party hereto or a permitted assignee of a Party hereto.

4.15  The Parties hereto have participated jointly in the negotiation and
drafting of this Agreement and the other agreements or documents contemplated
herein.  In the event an ambiguity or question of intent or interpretation
arises under any provision of this Agreement or any other agreement or document
contemplated herein, this Agreement and such other agreements and documents
shall be construed as if drafted jointly by the parties thereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of authoring any of the provisions of this Agreement or any other
agreements or documents contemplated herein.

IN WITNESS WHEREOF, P1 and TBR have executed this Agreement as of the date first
written above:

[Signature Page Follows]




A-1

LA3:1144995.18




--------------------------------------------------------------------------------










 

THE BILLING RESOURCE,

D/B/A INTEGRETEL, INC.




By: ___________________________

Name:

PAUL WEBER

Title:

CHIEF RESTRUCTURING OFFICER








 

PAYMENTONE CORPORATION


By: ___________________________

Name:

JOSEPH LYNAM

Title:

CHIEF EXECUTIVE OFFICER





 

 

 

PAYMENTONE CORPORATION


By:____________________________

Name: _________________________

Title: __________________________









A-2

LA3:1144995.18




--------------------------------------------------------------------------------







Shared and Support Services Agreement

Schedule 1 – Shared Services




1.1

The following services shall be provided by TBR or TBR Purchaser, as applicable,
to P1:




1)

Accounting and Finance – 33% to 50% of departmental payroll and benefits,
depending on the individual

a)

Heather Tucker – 50%

b)

Georgia Silva – 50%

c)

Kathy Yuan – 50%

d)

Pam Baskett – 33%

e)

Donna Mock – 50%

2)

Treasury/Cash Management – 33% to 50% of departmental payroll and benefits,
depending on the individual

a)

Natalia Korolevskaya-Speace – 33%

b)

Diane Ison – 50%

3)

Human Resources – 33% of departmental payroll and benefits

a)

Dave Thomas – 33%

b)

Marie Hann – 33%

4)

Facilities – 33% of departmental payroll and benefits

a)

John Miller – 33%

b)

Lisa Perteet – 33%

5)

Settlement – 25% of departmental payroll and benefits

a)

Elaine Ehrhorn – 25%

b)

Charlene Daley – 25%

c)

Maria Kim – 25%

d)

Frank Lee – 25%

e)

Stacy Wilkinson – 25%




1.2

The following services shall be provided by P1 to TBR or TBR Purchaser, as
applicable:




1)

Accounting and Finance – 50% of the P1 CFO’s salary and benefits

a)

Evan Meyer – 50%

2)

Treasury/Cash Management – 50% of P1’s Director of Settlement and Risk
Management salary and benefits

a)

Chris Parlove – 50%

b)

Di Ho – no charge

3)

Accounting temporary labor – 50% of such cost

a)

Mark Tran – 50%

b)

Arlene Keane – 50%

4)

Client Services personnel – administration for certain P1 accounts previously
transferred/assigned to TBR - no charge

5)

Information Technology personnel – network monitoring, desktop, and general IT
services - no charge





A-3

LA3:1144995.18




--------------------------------------------------------------------------------







Shared and Support Services Agreement

Schedule 2 – Support Services




2.1

The following services are being provided by TBR or TBR Purchaser, as
applicable, to P1:




1)

Inquiry System Platform – flat $10,000 per month

2)

Consumer Relations Department – written complaints, regulatory complaints,
agent-handled complaints, and client credits charged on a per transaction basis
at $40.00, $65.00, $3.25, and $0.50, respectively.

3)

Net Impact System Platform - no charge

4)

Management Reporting and Interfaces - no charge

5)

Access to the CIC 402 bill page - no charge

6)

Use of Microsoft Dynamics GP version 9.0 and Microsoft FRx Report Designer
version 6.7 - no charge








A-4

LA3:1144995.18




--------------------------------------------------------------------------------







Shared and Support Services Agreement

Schedule 3 – Shared Facility




“Monthly Shared Facility Costs” consist of the following:




Base rent

$40,113.15 per month through December 31, 2008

$43,601.25 per month through December 31, 2009

$45,345.30 per month through December 31, 2010




Common Area Maintenance

All common area maintenance charges imposed by Landlord

As of the date of this Agreement, Common Area Maintenance charges average
approximately $5,200 per month.  




Real Estate Taxes

All real property taxes imposed by applicable governmental authorities

As of the date of this Agreement, real estate taxes average approximately $4,300
per month.  




Facility Insurance

Casualty and general premises liability insurance covering the real property
facility As of the date of this Agreement, facility insurance expense averages
approximately $650 per month.  




Landlord Deposit

Cash deposit to landlord:  $167,428




TBR is acknowledged as the owner of 33% of the landlord deposit














A-5

LA3:1144995.18




--------------------------------------------------------------------------------







EXHIBIT B




ORDINARY COURSE DEBTS AND OBLIGATIONS
GUARANTEED BY BUYER







PaymentOne Corporation

Schedule of Accounts Payable - Trade - Vendors

 

 

 

Vendor

 

 

 

1

 

Accountemps

2

 

Accurint

3

 

AFLAC

4

 

American Express

5

 

AT&T

6

 

AT&T Internet Services

7

 

AT&T Mobility

8

 

Atrenet

9

 

BSG Clearing Solutions

10

 

Cintas First Aid & Safety

11

 

CitiBusiness Card

12

 

Dell Catalog Sales L.P

13

 

eWingz Systems Inc

14

 

FedEx

15

 

Intelemedia Communications, Inc.

16

 

Iron Mountain - OSDP

17

 

JAMAD Enterprise, LLC

18

 

Kang Tao

19

 

KM2 Solutions, LLC

20

 

MCI WORLDCOM

21

 

Meyer, Evan

22

 

MoneyGram

23

 

National Janitorial Services

24

 

Nextel Communications

25

 

O'Melveny & Myers LLP

26

 

PG&E

27

 

PayPal

28

 

Republic Indemnity Company of Ca

29

 

Robert Half

30

 

SBC Long Distance

31

 

Schwegman Lundberg Woessner Kluth

32

 

Scottel Voice and Data, Inc.

33

 

Seven Hills Partners LLC*

34

 

Skytel

35

 

Staples

36

 

Thawte Inc

37

 

Three Way Logistics

38

 

Tighe Patton Armstrong Teasdale

39

 

Tony & Alba's Pizza & Pasta

40

 

Transaction Network Services

41

 

Truitt, Jennifer

42

 

Verizon Wireless

43

 

Vertex

44

 

IC allocated AP

45

 

Professional fees (Accrued Trade FY06 and FY07)

46

 

Don Teague

47

 

Targus

48

 

Schumacher & Associates








LA3:1144995.18

B-1




--------------------------------------------------------------------------------










PaymentOne Corporation

Schedule of Accounts Payable - Trade -

LEC

 

 

 

 

LEC ID

 

LEC Name

 

Territory

 

 

 

 

 

 

 

1

 

169

 

Verizon

 

GTE North

2

 

341

 

Embarq

 

Florida

3

 

470

 

Embarq

 

CT&T Mid-Atlantic

4

 

479

 

Verizon

 

GTE South

5

 

832

 

Embarq

 

Indiana

6

 

2308

 

Citizen/Frontier

 

Citizen/Frontier

7

 

2319

 

Verizon

 

GTE West

8

 

6999

 

BSG

 

BSG

9

 

9102

 

Verizon

 

NE Tel

10

 

9104

 

Verizon

 

NY Tel

11

 

9147

 

AT&T

 

SNET

12

 

9206

 

Verizon

 

NJ Tel

13

 

9208

 

Verizon

 

Bell of PA

14

 

9210

 

Verizon

 

Dia State

15

 

9211

 

Verizon

 

CP DC

16

 

9212

 

Verizon

 

CP MD

17

 

9213

 

Verizon

 

CP VA

18

 

9214

 

Verizon

 

CP WVA

19

 

9321

 

AT&T

 

Ohio Bell

20

 

9323

 

AT&T

 

Mich Bell

21

 

9325

 

AT&T

 

Ind Bell

22

 

9327

 

AT&T

 

Wis Bell

23

 

9329

 

AT&T

 

Ill Bell

24

 

9348

 

Cinn Bell

 

Cinn Bell

25

 

9417

 

AT&T

 

Bell South

26

 

9533

 

AT&T

 

SW Bell

27

 

9631

 

Qwest

 

East

28

 

9636

 

Qwest

 

Central

29

 

9638

 

Qwest

 

West

30

 

9740

 

AT&T

 

Pac Bell

31

 

9742

 

AT&T

 

Nev Bell

32

 

9993

 

Embarq

 

Midwest

33

 

9996

 

Solix

 

Solix








B-2

LA3:1144995.18




--------------------------------------------------------------------------------










PaymentOne Corporation

Schedule of Accounts Payable - Customer

 

 

 

 

 

 

 

 

Customer ID

 

Customer Name

 

 

 

 

 

1

 

337

 

AOL

2

 

757

 

NETOPUS

3

 

256

 

DIAL UP SERVICES

4

 

772

 

PEOPLE PC (QWEST)

5

 

775

 

EARTHLINK

6

 

388

 

UNITED ONLINE

7

 

705

 

OJOME, LTD

8

 

544

 

MEMBERS EDGE

9

 

509

 

WEBSITE PROS (INNUITY)

10

 

593

 

LONG DISTANCE UNLIMITED

11

 

505

 

WEBXITES (AXCES, INC)

12

 

575

 

LOCAL BIZ USA

13

 

563

 

WEBSITE IN A BOX

14

 

247

 

WEBSOURCE MEDIA

15

 

503

 

MBOLI

16

 

508

 

SUPERIOR BUSINESS NETWORK

17

 

13

 

BESTUSA

18

 

597

 

SHARED NETWORK SERVICES

19

 

553

 

WEBSITE ON DEMAND

20

 

532

 

WESTCHESTER WEBSITE

21

 

32

 

ZCONNEXX INTERNET

22

 

262

 

MULTI-LINK COMMUNICATIONS

23

 

519

 

PRIVACY SOLUTIONS (DATRAN)

24

 

576

 

E ACCELERATION

25

 

513

 

TALKEESERVICES.COM

26

 

573

 

XPEDITE

27

 

538

 

ULTRA WEBSITE

28

 

585

 

ARCHER INTERNET

29

 

556

 

ZWW-ISP

30

 

586

 

BIG CITY YELLOW PAGES

31

 

504

 

USA BIZ DIRECTORY

32

 

517

 

ONE SOURCE

33

 

725

 

BLABBLE NETWORK  

34

 

762

 

NICOR ENERGY SERVICES

35

 

703

 

ZLOCALHOST

36

 

766

 

BETTER BUSINESS ORGANIZATION

37

 

799

 

OFFICIAL SMALL BUSINESS ASSOC

38

 

742

 

GAIA INTERACTIVE

39

 

778

 

RESTAURANT LISTINGS, LLC

40

 

787

 

USB ORGANIZATION

41

 

726

 

HABBO GAMES

42

 

394

 

EVOICE

43

 

531

 

MINDARK

44

 

542

 

TIME INC

45

 

716

 

1SMARTPAGE.COM

46

 

732

 

EBIZ TECHNICAL SOLUTION

47

 

734

 

HOSTAWEBSITE

48

 

773

 

SUPER EMAIL SERVICES

49

 

774

 

US YELLOW PAGES

50

 

759

 

JUMPPAGE

51

 

727

 

DISCOUNT BUSINESS SERVICES

52

 

783

 

WEB ONE USA

53

 

729

 

BLIZZARD

54

 

737

 

ESCALATEISP.COM

55

 

794

 

POWERLIST ONLINE

56

 

786

 

YOUR ONLINE SERVICES

57

 

743

 

WWP.NET








B-3

LA3:1144995.18




--------------------------------------------------------------------------------










PaymentOne Corporation

Schedule of Accrued Expenses -  Other

 

 

 

 

 

 

 

 

 

 

LEC ID

 

LEC Name

 

Territory

 

 

 

 

 

 

 

1

 

169

 

Verizon

 

GTE North

2

 

341

 

Embarq

 

Florida

  3

 

470

 

Embarq

 

CT&T Mid-Atlantic

4

 

479

 

Verizon

 

GTE South

5

 

832

 

Embarq

 

Indiana

6

 

2308

 

Citizen/Frontier

 

Citizen/Frontier

7

 

2319

 

Verizon

 

GTE West

8

 

6999

 

BSG

 

BSG

9

 

9102

 

Verizon

 

NE Tel

10

 

9104

 

Verizon

 

NY Tel

11

 

9147

 

AT&T

 

SNET

12

 

9206

 

Verizon

 

NJ Tel

13

 

9208

 

Verizon

 

Bell of PA

14

 

9210

 

Verizon

 

Dia State

15

 

9211

 

Verizon

 

CP DC

16

 

9212

 

Verizon

 

CP MD

17

 

9213

 

Verizon

 

CP VA

18

 

9214

 

Verizon

 

CP WVA

19

 

9321

 

AT&T

 

Ohio Bell

20

 

9323

 

AT&T

 

Mich Bell

21

 

9325

 

AT&T

 

Ind Bell

22

 

9327

 

AT&T

 

Wis Bell

23

 

9329

 

AT&T

 

Ill Bell

24

 

9348

 

Cinn Bell

 

Cinn Bell

25

 

9417

 

AT&T

 

Bell South

26

 

9533

 

AT&T

 

SW Bell

27

 

9631

 

Qwest

 

East

28

 

9636

 

Qwest

 

Central

29

 

9638

 

Qwest

 

West

30

 

9740

 

AT&T

 

Pac Bell

31

 

9742

 

AT&T

 

Nev Bell

32

 

9993

 

Embarq

 

Midwest

33

 

9996

 

Solix

 

Solix








B-4

LA3:1144995.18




--------------------------------------------------------------------------------










PaymentOne Corporation

Schedule of Other Obligations
(Directors/Officers/Employees)

 

 

 

 

 

 

 

1

 

All Directors, Officers and Employees

 

 








B-5

LA3:1144995.18




--------------------------------------------------------------------------------







EXHIBIT C




OPTION TERM SHEET




INCENTIVE PLAN:

Prior to the Effective Date, the Buyer shall adopt a new stock incentive plan in
a form satisfactory to P1 (the “Plan”).  The Plan shall be an “omnibus” plan
providing for the award of incentive and non-qualified stock options, restricted
and unrestricted stock awards and other share-based awards.   The Buyer shall at
all times reserve a number of shares of its common stock sufficient to cover the
Buyer’s obligations to deliver shares in respect of awards granted under the
Plan.

AWARD GRANTS:

On the Effective Date (but subsequent to the closing of the P1 Equity Purchase),
the Buyer shall grant the individuals listed on the table attached to this
Exhibit C (the “P1 Grantees”) the number of options to purchase shares of common
stock equal to the result of (A) ($500,000.00 divided by (B) the opening  price
of the underlying shares on the Effective Date), with such result multiplied by
(C) the percentages set forth opposite each P1 Grantee’s name on the table
attached to this Exhibit C.

TYPE OF OPTIONS:

To the extent possible under the Code, the options granted to the P1 Grantees on
the Effective Date (the “Options”) shall be incentive stock options within the
meaning of Code Section 422.

EXERCISE PRICE:

The Options shall have an exercise price equal to 100% of the closing price of
the underlying shares of Buyer’s common stock on the Effective Date.  

VESTING:

Each of the Options shall be fully vested and exercisable at the time of grant.

TERM OF OPTIONS:

Each of the Options shall have a term of ten (10) years and will expire on the
date that is ten (10) years after the Effective Date.   The term of each of the
Options shall not be reduced or otherwise affected by the termination of a P1
Grantee’s employment by Buyer or P1 for any reason, whether with or without
cause or otherwise.

MAKE-WHOLE AWARDS:

As soon as practicable following the Effective Date, the Buyer shall grant each
P1 Grantee a fully vested “make whole” award of shares of common stock.  The
number of shares that will be granted to each P1 Grantee shall have a value
equal to the product of (i) the number of Options to be granted to the P1
Grantee and (ii) any positive difference between the closing price of a share of
Buyer’s common stock on the Effective Date and the lesser of (a) the opening
price of a share of Buyer’s common stock on the date the Equity Acquisition
Agreement is entered into or if the Equity Acquisition Agreement is entered into
on a date when the market is not open, the closing price of a share of Buyer’s
common stock on the day immediately prior or (b) $0.030; provided that the
aggregate make whole award for all P1 Grantees will not exceed $60,000 worth of
shares of common stock of Buyer based upon the price of the underlying shares on
the Effective Date.  

ADJUSTMENT PROVISION:

The Plan shall include a customary adjustment provision which, among other
things, shall provide that upon any reclassification, recapitalization, stock
split, stock dividend, merger, reorganization, split-up, spin-off or similar
extraordinary transaction in respect of the Buyer’s common stock, Buyer shall
make equitable and proportional adjustments to (i) the number, amount and type
of shares of Buyer’s common stock subject to outstanding awards granted under
the Plan and (ii) the grant, purchase or exercise price of any outstanding
options or other awards granted under the Plan.

PAYMENT OF THE EXERCISE PRICE:

The Plan shall permit the P1 Grantees to pay the exercise price applicable to
the Options by, among other things, (i) cash, check or electronic funds
transfer, (ii) the delivery of previously owned shares of the Buyer’s common
stock, (iii) a reduction in the number of shares of Buyer’s common stock
otherwise deliverable upon exercise of the Options or (iv) another type of
“cashless exercise” procedure.  With respect to option grants made after the
Effective Date, the Buyer may make all of the foregoing exercise methods
available, but shall not be required to permit optionholders to exercise such
options by any means other than cash, check or electronic funds transfer.

WITHHOLDING TAXES:

The Plan shall permit the P1 Grantees to satisfy any withholding taxes
applicable to their Options and their “make whole” awards of shares of common
stock by, among other things, (i) cash, check or electronic funds transfer, (ii)
a deduction of any amounts otherwise payable in cash by the Buyer to any such
individual, (iii) the delivery of previously owned shares of the Buyer’s common
stock, or (iv) a reduction in the number of shares of Buyer’s common stock
otherwise deliverable in respect of such awards.  With respect to other
subsequent awards made under the Plan, the Buyer may make all of the foregoing
payment methods available, but shall not be required to permit individuals to
satisfy applicable withholding taxes by any means other than cash, check or
electronic funds transfer.

FORM S-8 REGISTRATION STATEMENT:

On or prior to the Effective Date, the Buyer shall file a valid registration
statement on Form S-8 covering all of the shares of Buyer’s common stock that
will be made available under the Plan.  The Buyer agrees to take all necessary
actions to ensure this registration statement remains effective for as long as
awards remain outstanding under the Plan.

OTHER TERMS:

The Plan will contain such other terms and conditions as are customary for
similar types of stock incentive plans adopted by publicly-traded companies, and
the Plan will contain, with respect to the options to be granted pursuant to
this Exhibit C, weighted average anti-dilution protection for 12 months, but
only with respect to the exercise price of the options and not the number of
shares, for cash raises below the strike price of the Options, subject to
exceptions for (i) pre-existing agreements and instruments, and (ii) customary
non-financing exceptions including but not limited to employee issuances,
issuances for property or services and M&A related issuances.

PRIVATE PLACEMENT:

On the Effective Date (but subsequent to the closing of the P1 Equity Purchase),
each of Brendan Philbin, Ken Dawson and Don Teague shall exchange all of their
equity interests in P1 for the following number of newly issued shares of
Buyer’s common stock (the “Buyer Shares”):

Brendan Philbin:  270,475
Ken Dawson:       255,019
Don Teague:        116,691

The Buyer Shares shall be fully vested and shall be issued in a private
placement by Buyer on the Effective Date rather than under the Plan.

SAVINGS PROVISION

Buyer shall use reasonable commercial efforts to establish registration or an
appropriate exemption from Federal securities laws and an exemption from
California blue sky laws for the above described option and equity issuances.

If such exemption or other permit cannot be established, (i) each P1 Grantee
that is an accredited investor or otherwise meets the investor sophistication
requirements necessary to satisfy an appropriate Federal and California state
exemption (each a “Qualified Recipient”) shall receive the above described
option and equity issuances (subject to all of the provisions of this Exhibit
C); and (ii) each P1 Grantee that is not a Qualified Recipient shall receive a
cash payment equivalent in value to the value of the option or equity issuance
(including any Make-Whole Awards) otherwise to be received by such person
pursuant to the provisions of this Exhibit C.

Any P1 options held by a person who is not an employee of P1 to be cancelled on
terms reasonably acceptable to Buyer and P1.








C-1

  

LA3:1144995.18




--------------------------------------------------------------------------------










PaymentOne Corporation

P1 Employees ONLY

Total Vested P1 Options as of May 31, 2008

 

 

TOTAL

 

 

 

VESTED

 

 

 

P1 OPTION

 

 

P1 Grantee

POSITION

 

 

Name

as of 5/31/08

%

 

 

 

 

1

Joe Lynam

488,292

43.2%

2

Evan Meyer

162,708

14.4%

3

Brad Singer

79,583

7.0%

4

Jennifer Truitt

119,094

10.5%

5

Greg Calcagno

105,938

9.4%

6

Rob Uhrich

77,948

6.9%

7

Chris Parlove

43,385

3.8%

8

Mark Snycerski

11,406

1.0%

9

Jeff Wilkins

12,005

1.1%

10

Carol Fox

5,198

0.5%

11

Linda Middendorp

7,125

0.6%

12

Dennis Ho

3,740

0.3%

13

Julie Hill

3,740

0.3%

14

Evelyn Wengeler

2,281

0.2%

15

John Berntsen

1,552

0.1%

16

Loan Ngo

1,552

0.1%

17

Tom Kurack

2,057

0.2%

18

Michael Orechoff

729

0.1%

19

Tatiana Golovina

729

0.1%

20

Yvette Zarifian

729

0.1%

21

Kang S. Tao

823

0.1%

22

Kelvin Quemel

823

0.1%

 

 

 

 

 

Total option grants

1,131,438

100.0%








C-2

  

LA3:1144995.18




--------------------------------------------------------------------------------










EXHIBIT D




DEBT TRANSFER DOCUMENTS




THIS BILL OF SALE (this “Bill of Sale”) is being executed and delivered on June
___, 2008 by PaymentOne Corporation, a Delaware corporation (“Seller”), in favor
of  The Billing Resource, d/b/a Integretel, a California corporation
(“Assignee”), pursuant to that certain Equity Acquisition Agreement dated as of
June 11, 2008 by and among Purchaser, Seller and Etelecharge.com, a Nevada
corporation (the “Acquisition Agreement”). Capitalized terms used but not
defined herein shall have the meanings assigned to them in the Acquisition
Agreement.

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and adequacy of which is hereby
acknowledged:

1

Subject always to the terms of the Acquisition Agreement, including Article 12
thereof, effective as of the Effective Date, Seller hereby sells, conveys,
assigns, transfers and delivers to Assignee all of Seller’s right, title and
interest in and to the Debt.

2

Seller hereby constitutes and appoints Assignee the true and lawful attorney of
Seller with full power of substitution in its name and stead, on behalf and for
the benefit of Assignee, to execute and deliver any and all documents,
instruments of assignment, or other papers, and to take such other acts, that
are necessary for the purpose of perfecting and completing the sale, assignment,
transfer and delivery contemplated by Section 1 above.

3

EXCEPT AS OTHERWISE MAY BE EXPRESSLY PROVIDED IN THE ACQUISITION AGREEMENT,
SELLER MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED,
WITH RESPECT TO THE DEBT OR ANY OTHER MATTER WHATSOEVER, INCLUDING, WITHOUT
LIMITATION, INCOME TO BE DERIVED OR EXPENSES TO BE INCURRED IN CONNECTION WITH
THE DEBT, THE VALUE OF THE DEBT, OR ANY OTHER MATTER OR THING RELATING TO THE
DEBT.  ASSIGNEE FURTHER ACKNOWLEDGES THAT ASSIGNEE HAS CONDUCTED AN INDEPENDENT
INSPECTION AND INVESTIGATION OF THE DEBT AND ALL SUCH OTHER MATTERS RELATING TO
OR AFFECTING THE DEBT AS ASSIGNEE DEEMED NECESSARY OR APPROPRIATE AND THAT IN
PROCEEDING WITH ITS ACQUISITION OF THE DEBT, EXCEPT FOR ANY REPRESENTATIONS AND
WARRANTIES EXPRESSLY SET FORTH IN THE ACQUISITION AGREEMENT, ASSIGNEE IS DOING
SO BASED SOLELY UPON SUCH INDEPENDENT INSPECTIONS AND INVESTIGATIONS.
ACCORDINGLY, ASSIGNEE ACCEPTS THE DEBT AT THE CLOSING “AS IS,” “WHERE IS,” AND
“WITH ALL FAULTS.”

This Bill of Sale may be executed and delivered via facsimile transmission or
via email with scan or email attachment.  










Whether or not expressly required under the terms of the Acquisition Agreement
or this Bill of Sale, Seller shall execute and deliver such further documents
and instruments and take such further actions as reasonably requested by
Assignee to effectuate and perform the sale, assignment, transfer and delivery
contemplated by Section 1 above.







[SIGNATURE PAGE FOLLOWS]





D-1

LA3:1144995.18




--------------------------------------------------------------------------------










DULY EXECUTED and delivered by the parties to this Bill of Sale and effective as
of the date first written above.




“SELLER”




PAYMENTONE CORPORATION







By: __________________________

Name:

Joseph Lynam

Title:  

Chief Executive Officer



















           “ASSIGNEE”




THE BILLING RESOURCES D/B/A INTEGRETEL, INC.







By: ___________________________

Name:  Paul Weber

Title:  

Chief Restructuring Officer























D-2

LA3:1144995.18




--------------------------------------------------------------------------------

TABLE OF CONTENTS




Page







ARTICLE 1

DEFINITIONS

2

ARTICLE 2

EQUITY ACQUISITION

5

ARTICLE 3

CONSIDERATION FOR EQUITY

6

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF P1

7

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF BUYER

16

ARTICLE 6

[RESERVED]

17

ARTICLE 7

COVENANTS REGARDING CONVEYANCE OF THE DEBT

17

ARTICLE 8

CLOSING

17

ARTICLE 9

CONDITIONS TO THE EFFECTIVE DATE

17

ARTICLE 10

TERMINATION

20

ARTICLE 11

REPRESENTATIONS AND WARRANTIES OF  TBR REGARDING

THE P1
EQUITY                                                                                            
21

ARTICLE 12

[RESERVED]

21

ARTICLE 13

COVENANTS

21

ARTICLE 14

MISCELLANEOUS

21
















Exhibit A

Shared and Support Services Agreement..……….…..….............................A-1




Exhibit B

Ordinary Course Debts and Obligations...…………….……........................B-1




Exhibit C

Option Term
Sheet……….……..................................................................C-1




Exhibit D

Debt Transfer
Documents..……...................................................................D-1














LA3:1144995.18

-i-

 







--------------------------------------------------------------------------------

EXECUTION COPY








EQUITY ACQUISITION AGREEMENT
dated as of June 11, 2008

by and among

(1) THE BILLING RESOURCE, D/B/A INTEGRETEL, INC.

(2) THE BILLING RESOURCE, D/B/A INTEGRETEL, INC. AS THE MAJORITY SHAREHOLDER OF
PAYMENTONE CORPORATION

(3) PAYMENTONE CORPORATION

and

(4) ETELCHARGE.COM




















LA3:1144995.18

 

 





